DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8, 10-15, 17-20, 22-24, and 26-30 are pending in this office action.

Response to Amendment
This Office Action is in response to applicant’s communication filed on May 12th, 2022. The applicant’s remark and amendments to the claims were considered with the results that follow.
In response to the last office action, claims 1, 7, 11, 14, and 18 are amended. Claims 29-30 have been added. As a result, claims 1-8, 10-15, 17-20, 22-24, and 26-30 are pending in this action.

Response to Arguments
Applicant’s argument, see pg. 9-11 filed on May 12th, 2022, with respect to the rejection of independent claims 1, 11, and 18 are amended under 35 U.S.C 103, where the applicant asserts that the prior arts do not teach or suggest, “detecting [[a]] location coordinates of the object in a visible layer of the document", as recited in independent claims 1, 11, and 18. 

Examiner respectfully disagrees. Yamamichi teaches detecting location coordinates of the object in a visible layer of the document. Yamamichi
indicates on [0049]; That is, the annotation object is drawn higher than the manuscript object. Consequently, in the case where the annotation object exists at the same coordinates as those of the manuscript object, the annotation object that is drawn in the higher layer. Yamamichi further indicates on [0063]-[0064], “generates a character string of the text object of interest that is displayed in a state where a user can visually recognize it and information on the coordinates thereof” {Examiner correlates the annotation object as the object in a visible layer as the annotation object is drawn in the higher layer. By analyzing the manuscript object would determines the coordinates of the annotation object as the annotation object exists as the same coordinates as the manuscript object}).

	As such, Yamamichi teaches detecting location coordinate of the object in the visibility layer as the user is searching for a text of interest in which the user can visually recognize it and the information of the coordinate.

Applicant’s argument, see pg. 10-11 filed on May 12th, 2022, with respect to the rejection of independent claims 1, 11, and 18 are amended under 35 U.S.C 103, where the applicant asserts that the prior arts do not teach or suggest, “generating the electronic searchable file from the document by adding the metadata to the document, wherein the metadata is stored at [[a]] location coordinates in an invisible layer of the document that correspond[[s]] to the location coordinates of the object in the visible layer such that the metadata overlaps the object in the visible layer of the document", as recited in independent claims 1, 11, and 18. 

Examiner respectfully disagrees. Yamamichi teaches generating the electronic searchable file from the document by adding the metadata to the document (Yamamichi: [0063]-[0064]; generates a character string of the text object of interest that is displayed in a state where a user can visually recognize it and information on the coordinates thereof. The processing at step S1206 will be described later by using FIG. 14. [0067]; At step S1209, the editing unit 202 updates the document search information 510 corresponding to the imaged document data. Specifically, the editing unit 202 sets Imaging information 901 to a value indicating that the document data has been imaged and adds the text object information 920 corresponding to the text object of interest), wherein 

the metadata is stored at [[a]] location coordinates in an invisible layer of the document that correspond[[s]] to the location coordinates of the object in the visible layer such that the metadata overlaps the object in the visible layer of the document (Yamamichi: [0049]; That is, the annotation object is drawn higher than the manuscript object. Consequently, in the case where the annotation object exists at the same coordinates as those of the manuscript object, the annotation object that is drawn in the higher layer. [0063]-[0064]; generates a character string of the text object of interest that is displayed in a state where a user can visually recognize it and information on the coordinates thereof. [0079]; text object of interest that is not displayed in a state where a user can visually recognize it because the text object of interest and the higher object overlap {Examiner correlates the annotation object as having metadata that has location coordinates that overlaps that manuscript object having the same location coordinates where as the annotation is higher while the manuscript is not higher so not display in which is overlap}).  

As such, Yamamichi teaches generating the electronic searchable file from the document by adding the metadata to the document (Yamamichi: [0063]-[0064]; generates a character string of the text object of interest that is displayed in a state where a user can visually recognize it and information on the coordinates thereof. The processing at step S1206 will be described later by using FIG. 14. [0067]; At step S1209, the editing unit 202 updates the document search information 510 corresponding to the imaged document data. Specifically, the editing unit 202 sets Imaging information 901 to a value indicating that the document data has been imaged and adds the text object information 920 corresponding to the text object of interest), wherein 

the metadata is stored at [[a]] location coordinates in an invisible layer of the document that correspond[[s]] to the location coordinates of the object in the visible layer such that the metadata overlaps the object in the visible layer of the document (Yamamichi: [0049]; That is, the annotation object is drawn higher than the manuscript object. Consequently, in the case where the annotation object exists at the same coordinates as those of the manuscript object, the annotation object that is drawn in the higher layer. [0063]-[0064]; generates a character string of the text object of interest that is displayed in a state where a user can visually recognize it and information on the coordinates thereof. [0079]; text object of interest that is not displayed in a state where a user can visually recognize it because the text object of interest and the higher object overlap {Examiner correlates the annotation object as having metadata that has location coordinates that overlaps that manuscript object having the same location coordinates where as the annotation is higher while the manuscript is not higher so not display in which is overlap).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 10-15, 17-20, 22-24, and 26-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1
Step 1: Claim 1 is directed to a method that recites a series of steps, and therefore is a process. The claim is directed towards a process of identifying an object within the document and formatting the attribute of an object by determining the characteristics of the object by comparing the formatting attribute with a plurality of inference rules by describing the purpose of the object and generating metadata based on the semantic characteristics and generating the electronic searchable file based on adding the metadata to the document based on the layers of the documents corresponding to the location coordinates.

Step 2A, Part 1 : Claims 1 recites "identifying an object within the document and a formatting attribute of the object; determining an inferred semantic characteristic of the object by comparing the formatting attribute with a plurality of inference rules, wherein the inferred semantic characteristic describes a purpose of the object in the document and comprises an estimation of author-defined semantic characteristic of the object". 

The claim limitation of " identifying" cover mental process. For example, the " identifying " step which specifically recites, “identifying an object within the document and a formatting attribute of the object” in claim 1, is a process that under broadest reasonable interpretation, covers performance limitation in the mind, but for the recitation of generic computer components. For example, other than the “electronic searchable file” language, the “identifying” in this limitation merely includes a user is able to mentally make judgement on identifying and making decision in the mind by observing and evaluating the object within the document, in which is a mental process.

Similarly, the limitation of “determining” cover mental process. For example, the “determining” step which specifically recites, “determining an inferred semantic characteristic of the object by comparing the formatting attribute with a plurality of inference rules, wherein the inferred semantic characteristic describes a purpose of the object in the document and comprises an estimation of author-defined semantic characteristic of the object” in claim 1, is a process that under broadest reasonable interpretation, cover performance limitation in the in the mind, but for the recitation of generic computer components. For example, other than the “electronic searchable file” language, the “determining” in the context of this claim encompasses in this limitation merely includes a user is able to mentally make judgement on identifying and making decision in the mind by observing and evaluating the characteristics of the object in the document and compare to the inferences rules to determine a purpose and providing an estimate.  If a claim limitation, under its broadest reasonable interpretation, covers mental processes but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas (Concepts performed in the human mind including observation, evaluation, judgement, and opinion). Accordingly, the claim recites an abstract idea. 

	Step 2A, Part 2: This judicial exception is not integrated into a practical application. In particular, claim 1 recite the additional elements of, “detecting location coordinates of the object in a visible layer of the document”, “generating metadata based at least on the inferred semantic characteristic and the formatting attribute of the object, wherein the metadata comprises text data that is searchable by a search application for the electronic searchable file to identify the object within the electronic searchable file” and “generating the electronic searchable file from the document by adding the metadata to the document, wherein the metadata is stored at location coordinates in an invisible layer of the document that correspond to the location coordinates of the object in the visible layer such that the metadata overlaps the object in the visible layer of the document" are data gathering activities, and these activities are obtaining information and reporting information according to the data gathering, which is considered to be insignificant extra solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent (See MPEP 2106.05(g)). The search application for the electronic searchable file in these steps are recited at a high level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea.

STEP 2B: The claim do not include additional elements that sufficient to amount to significantly more than judicial exception. The insignificant extra-solution activities identified above, which include merely data gathering (“detecting”) step, and data presenting step (“generating”) are well recognized by the courts a well-understood, routine, and conventional activities when they are claimed are consider insignificant extra solution activity similar to court case laws cited in MPEP (See MPEP 2106.05(d))(II)(i) i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 (USPQ2d at 1362 ( utilizing an intermediary computer to forward Information); iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; x. Requiring that the abstract idea of creating a contractual relationship that guarantees performance of a transaction (a) be performed using a computer that receives and sends information over a network, or (b) be limited to guaranteeing online transactions, because these limitations simply attempted to limit the use of the abstract idea to computer environments, buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1354, 112 USPQ2d 1093, 1095-96 (Fed. Cir. 2014)).

Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform receiving and detecting is no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional elements including, “detecting location coordinates of the object in a visible layer of the document”, “generating metadata based at least on the inferred semantic characteristic and the formatting attribute of the object, wherein the metadata comprises text data that is searchable by a search application for the electronic searchable file to identify the object within the electronic searchable file” and “generating the electronic searchable file from the document by adding the metadata to the document, wherein the metadata is stored at location coordinates in an invisible layer of the document that correspond to the location coordinates of the object in the visible layer such that the metadata overlaps the object in the visible layer of the document" are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93). Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea one particular environment, does not add significantly more (See MPEP 2106.05(b)). The claim is not patent eligible.

Claim 2 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 2 recites the same abstract of claim 1. The claim recites the additional limitation of “determining the inferred semantic characteristic of the object is further by comparing a content of the object with the plurality of inference rules” which is a mere evaluation and judgement of data and rule criteria in which further elaborates on the abstract idea and therefore, does not amount to significantly more. 

Claim 3 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 3 recites the same abstract of claim 1. The claim recites the additional limitation of “the document comprises at least one selected from a group consisting of a structured document and an unstructured document” which is mere selecting items from a group set in further elaborates on the abstract idea and therefore, does not amount to significantly more. 

Claim 4 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 4 recites the same abstract of claim 1. The claim recites the additional limitation of “the electronic searchable file is an Office Open XML file” which merely links the use of the judicial exception to a particular technological environment and therefore, does not amount to significantly more. 

Claim 5 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 5 recites the same abstract of claim 1. The claim recites the additional limitation of “the inferred semantic characteristic further comprises a confidence measure of the estimation” which merely utilizes a computer tool to provide an estimate in which further elaborates on the abstract idea and therefore, does not amount to significantly more. 

Claim 6 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 6 recites the same abstract of claim 1. The claim recites the additional limitation of “the object comprises at least one selected from a group consisting of a graphics object and a text object, wherein the formatting attribute describes at least one selected from a group consisting of a location, a shape, a size, and a font of the object in the document, and wherein the inferred semantic characteristic further describes a content description of the object in the document”, which is a mere selections of data based on a group in which further elaborates on the abstract idea and therefore, does not amount to significantly more. 

Claim 7 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 7 recites the same abstract of claim 1. The claim recites the additional limitation of “generating the metadata comprises storing the location coordinates of the object in the metadata”, which is merely displaying the results of the data which further elaborates on the abstract idea and therefore, does not amount to significantly more. 

Claim 8 is dependent on claim 7 which is further dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 8 recites the same abstract of claim 1. The claim recites the additional limitation of “receiving a search request comprising a description of the object; searching the electronic searchable file to identify the text data that matches the description; and retrieving, in response to identifying the text data, the location coordinates of the object from the metadata” which merely receive a request from a human and search a document to identify the location of the data in which further elaborates on the abstract idea and therefore, does not amount to significantly more. 

Claim 10 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 10 recites the same abstract of claim 1. The claim recites the additional limitation of “receiving a search request comprising a description of the object; searching, in a plurality of searchable files comprising the electronic searchable file, to identify the text data that matches the description; and returning in response to identifying the text data, an identifier of the electronic searchable file”, which merely receive a request from a human and search a document to identify the location of the data in which further elaborates on the abstract idea and therefore, does not amount to significantly more. 

	Claim 11
Step 1: Claim 11 is directed to a product/system which is one of the statutory categories of invention. Claim 11 is directed towards a system of identifying an object within the document and formatting the attribute of an object by determining the characteristics of the object by comparing the formatting attribute with a plurality of inference rules by describing the purpose of the object and generating metadata based on the semantic characteristics and generating the electronic searchable file based on adding the metadata to the document based on the layers of the documents corresponding to the location coordinates.

Step 2A, Part 1 : Claims 11 recites "identify an object within the document and a formatting attribute of the object: determine an inferred semantic characteristic of the object by comparing the formatting attribute with a plurality of inference rules, wherein the inferred semantic characteristic describes a purpose of the object in the document and comprises an estimation of author-defined semantic characteristic of the object". 

The claim limitation of " identifying" cover mental process. For example, the " identifying " step which specifically recites, “identifying an object within the document and a formatting attribute of the object” in claim 11, is a process that under broadest reasonable interpretation, covers performance limitation in the mind, but for the recitation of generic computer components. For example, other than the “electronic searchable file” , “a computer processor”, and “41615383Application No. 15/940,7941)ocket No.: 37682-160001After Final Office Action of Januay 12, 2022memory” languages, the “identifying” in this limitation merely includes a user is able to mentally make judgement on identifying and making decision in the mind. Similarly, the limitation of “determining” cover mental process. For example, the “determining” step which specifically recites, “determining an inferred semantic characteristic of the object by comparing the formatting attribute with a plurality of inference rules, wherein the inferred semantic characteristic describes a purpose of the object in the document and comprises an estimation of author-defined semantic characteristic of the object” in claim 11, is a process that under broadest reasonable interpretation, cover performance limitation in the in the mind, but for the recitation of generic computer components. For example, other than the “electronic searchable file” , “a computer processor”, and “41615383Application No. 15/940,7941)ocket No.: 37682-160001After Final Office Action of Januay 12, 2022memory” languages, the “determining” in the context of this claim encompasses in this limitation merely includes a user is able to mentally make judgement on comparing and identifying characteristics of the document in the mind. If a claim limitation, under its broadest reasonable interpretation, covers mental processes but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas (Concepts performed in the human mind including observation, evaluation, judgement, and opinion). Accordingly, the claim recites an abstract idea.
	Step 2A, Part 2: This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of, “detecting location coordinates of the object in a visible layer of the document”, “generating metadata based at least on the inferred semantic characteristic and the formatting attribute of the object, wherein the metadata comprises text data that is searchable by a search application for the electronic searchable file to identify the object within the electronic searchable file” and “generating the electronic searchable file from the document by adding the metadata to the document, wherein the metadata is stored at location coordinates in an invisible layer of the document that correspond to the location coordinates of the object in the visible layer such that the metadata overlaps the object in the visible layer of the document" are data gathering activities, and these activities are obtaining information and reporting information according to the data gathering, which is considered to be insignificant extra solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent (See MPEP 2106.05(g)). The search application for the electronic searchable file in these steps are recited at a high level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea.
STEP 2B: The claim do not include additional elements that sufficient to amount to significantly more than judicial exception. The insignificant extra-solution activities identified above, which include merely data gathering (“detecting”) step, and data presenting step (“generating”) are well recognized by the courts a well-understood, routine, and conventional activities when they are claimed are consider insignificant extra solution activity similar to court case laws cited in MPEP (See MPEP 2106.05(d))(II)(i) i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 (USPQ2d at 1362 ( utilizing an intermediary computer to forward Information); iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; x. Requiring that the abstract idea of creating a contractual relationship that guarantees performance of a transaction (a) be performed using a computer that receives and sends information over a network, or (b) be limited to guaranteeing online transactions, because these limitations simply attempted to limit the use of the abstract idea to computer environments, buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1354, 112 USPQ2d 1093, 1095-96 (Fed. Cir. 2014)).

Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform receiving and detecting is no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional elements including, “detecting location coordinates of the object in a visible layer of the document”, “generating metadata based at least on the inferred semantic characteristic and the formatting attribute of the object, wherein the metadata comprises text data that is searchable by a search application for the electronic searchable file to identify the object within the electronic searchable file” and “generating the electronic searchable file from the document by adding the metadata to the document, wherein the metadata is stored at location coordinates in an invisible layer of the document that correspond to the location coordinates of the object in the visible layer such that the metadata overlaps the object in the visible layer of the document" are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93). Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea one particular environment, does not add significantly more (See MPEP 2106.05(b)). The claim is not patent eligible.

Claim 12 is dependent on claim 11 and includes all the limitations of claim 11. Therefore, claim 12 recites the same abstract of claim 11. The claim recites the additional limitation of “determining the inferred semantic characteristic of the object is further by comparing a content of the object with the plurality of inference rules” which merely performing an evaluation and judgement of data and comparing to a rule criteria in which further elaborates on the abstract idea and therefore, does not amount to significantly more. 

Claim 13 is dependent on claim 11 and includes all the limitations of claim 11. Therefore, claim 13 recites the same abstract of claim 11. The claim recites the additional limitation of “the inferred semantic characteristic further comprises a confidence measure of the estimation” which merely utilizes a computer tool to provide an estimate in which further elaborates on the abstract idea and therefore, does not amount to significantly more. 

Claim 14 is dependent on claim 11 and includes all the limitations of claim 11. Therefore, claim 14 recites the same abstract of claim 11. The claim recites the additional limitation of “generating the metadata comprises storing the location coordinates of the object in the metadata” which merely displays data of a specific location of an object in which further elaborates on the abstract idea and therefore, does not amount to significantly more. 

Claim 15 is dependent on claim 14 which is further dependent on claim 11 and includes all the limitations of claim 11. Therefore, claim 15 recites the same abstract of claim 11. The claim recites the additional limitation of “receive a search request comprising a description of the object; search the electronic searchable file to identify the text data that matches the description; and retrieve, in response to identifying the text data, the location coordinates of the object from the metadata” which merely receive a request to search and identify a match of the description and providing a location coordinate of the object on the paper which further elaborates on the abstract idea and therefore, does not amount to significantly more. 

Claim 17 is dependent on claim 11 and includes all the limitations of claim 11. Therefore, claim 17 recites the same abstract of claim 11. The claim recites the additional limitation of “receive a search request comprising a description of the object; search, in a plurality of searchable files comprising the electronic searchable file, to identify the text data that matches the description; and return in response to identifying the text data, an identifier of the electronic searchable file” which merely indicates searching a description of an object and identifying match on the electronic search file
further elaborates on the abstract idea and therefore, does not amount to significantly more. 

Claim 18
Step 1: Claim 18 is directed to a computer readable medium which is one of the statutory categories of invention. Claim 18 is directed towards a computer readable medium comprising of instructions of identifying an object within the document and formatting the attribute of an object by determining the characteristics of the object by comparing the formatting attribute with a plurality of inference rules by describing the purpose of the object and generating metadata based on the semantic characteristics and generating the electronic searchable file based on adding the metadata to the document based on the layers of the documents corresponding to the location coordinates.

Step 2A, Part 1 : Claims 18 recites "identify an object within the document and a formatting attribute of the object”, and “determine an inferred semantic characteristic of the object by comparing the formatting attribute with a plurality of inference rules, wherein the inferred semantic characteristic describes a purpose of the object in the document and comprises an estimation of author-defined semantic characteristic of the object". 

The claim limitation of " identifying" cover mental process. For example, the " identifying " step which specifically recites, “identifying an object within the document and a formatting attribute of the object” in claim 18, is a process that under broadest reasonable interpretation, covers performance limitation in the mind, but for the recitation of generic computer components. For example, other than the “non-transitory computer readable medium”, and  “electronic searchable file” languages, the “identifying” in this limitation merely includes a user is able to mentally make judgement on identifying and making decision in the mind. Similarly, the limitation of “determining” cover mental process. For example, the “determining” step which specifically recites, “determine an inferred semantic characteristic of the object by comparing the formatting attribute with a plurality of inference rules, wherein the inferred semantic characteristic describes a purpose of the object in the document and comprises an estimation of author-defined semantic characteristic of the object” in claim 18, is a process that under broadest reasonable interpretation, cover performance limitation in the in the mind, but for the recitation of generic computer components. For example, other than the “non-transitory computer readable medium”, and  “electronic searchable file” languages, the “determining” in the context of this claim encompasses in this limitation merely includes a user is able to mentally make judgement on identifying and making decision in the mind by evaluating and comparing the characteristics of the object and comparing to the inferences rules and determine the purpose and estimate of the object. If a claim limitation, under its broadest reasonable interpretation, covers mental processes but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas (Concepts performed in the human mind including observation, evaluation, judgement, and opinion). Accordingly, the claim recites an abstract idea.

	Step 2A, Part 2: This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of, “detecting location coordinates of the object in a visible layer of the document”, “generating metadata based at least on the inferred semantic characteristic and the formatting attribute of the object, wherein the metadata comprises text data that is searchable by a search application for the electronic searchable file to identify the object within the electronic searchable file” and “generating the electronic searchable file from the document by adding the metadata to the document, wherein the metadata is stored at location coordinates in an invisible layer of the document that correspond to the location coordinates of the object in the visible layer such that the metadata overlaps the object in the visible layer of the document" are data gathering activities, and these activities are obtaining information and reporting information according to the data gathering, which is considered to be insignificant extra solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent (See MPEP 2106.05(g)). The search application for the electronic searchable file in these steps are recited at a high level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea.

STEP 2B: The claim do not include additional elements that sufficient to amount to significantly more than judicial exception. The insignificant extra-solution activities identified above, which include merely data gathering (“detecting”) step, and data presenting step (“generating”) are well recognized by the courts a well-understood, routine, and conventional activities when they are claimed are consider insignificant extra solution activity similar to court case laws cited in MPEP (See MPEP 2106.05(d))(II)(i) i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 (USPQ2d at 1362 ( utilizing an intermediary computer to forward Information); iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; x. Requiring that the abstract idea of creating a contractual relationship that guarantees performance of a transaction (a) be performed using a computer that receives and sends information over a network, or (b) be limited to guaranteeing online transactions, because these limitations simply attempted to limit the use of the abstract idea to computer environments, buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1354, 112 USPQ2d 1093, 1095-96 (Fed. Cir. 2014)).

Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform receiving and detecting is no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional elements including, “detecting location coordinates of the object in a visible layer of the document”, “generating metadata based at least on the inferred semantic characteristic and the formatting attribute of the object, wherein the metadata comprises text data that is searchable by a search application for the electronic searchable file to identify the object within the electronic searchable file” and “generating the electronic searchable file from the document by adding the metadata to the document, wherein the metadata is stored at location coordinates in an invisible layer of the document that correspond to the location coordinates of the object in the visible layer such that the metadata overlaps the object in the visible layer of the document" are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93). Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea one particular environment, does not add significantly more (See MPEP 2106.05(b)). The claim is not patent eligible.

Claim 19 is dependent on claim 18 and includes all the limitations of claim 18. Therefore, claim 19 recites the same abstract of claim 18. The claim recites the additional limitation of “determining the inferred semantic characteristic of the object is further by comparing a content of the object with the plurality of inference rules” which merely determine data based on judgment and evaluations and further elaborates on the abstract idea and therefore, does not amount to significantly more. 

Claim 20 is dependent on claim 18 and includes all the limitations of claim 18. Therefore, claim 20 recites the same abstract of claim 18. The claim recites the additional limitation of “receive a search request comprising a description of the object; search, in a plurality of searchable files comprising the electronic searchable file, to identify the text data that matches the description; and return in response to identifying the text data, an identifier of the electronic searchable file” which merely receive a search request and identify data and return a match based on the request in which 
further elaborates on the abstract idea and therefore, does not amount to significantly more. 

Claim 22 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 22 recites the same abstract of claim 1. The claim recites the additional limitation of “the plurality of inference rules includes an alignment format comparison, a relative font size comparison, or a font format comparison” which merely comprises of rules in such provides decision to make judgement and evaluate between the input and the result in which further elaborates on the abstract idea and therefore, does not amount to significantly more. 

Claim 23 is dependent on claim 1 and includes all the limitations of claim 1 Therefore, claim 23 recites the same abstract of claim 1. The claim recites the additional limitation of “determining the object is a title of the document when the location coordinates of the object are centered at the top of the document and a font size of the object is larger than a font size of other objects in the document, wherein the text data of the metadata identifies the object as the title” which merely is determining an object of a title based on the location and determine if the object is larger than the other objects in the document and determine that it is the title in which is based on providing evaluating and judgement that further elaborates on the abstract idea and therefore, does not amount to significantly more. 

Claim 24 is dependent on claim 1 and includes all the limitations of claim 1 Therefore, claim 24 recites the same abstract of claim 1. The claim recites the additional limitation of “receiving a search request for a title of the document; searching, in a plurality of searchable files comprising the electronic searchable file, to identify the text data that identifies the title of the document; and returning, in response to identifying the text data, an identifier of the electronic searchable file” which merely indicates retrieve a search request and search for a plurality of file in a electronic search file and identify the text and return a result in which is based on providing evaluating and judgement that further elaborates on the abstract idea and therefore, does not amount to significantly more. 

Claim 26 is dependent on claim 18 and includes all the limitations of claim 18. Therefore, claim 26 recites the same abstract of claim 18. The claim recites the additional limitation of “the plurality of inference rules includes an alignment format comparison, a relative font size comparison, or a font format comparison” which merely receive a search request and identify data and return a match based on the request in which further elaborates on the abstract idea and therefore, does not amount to significantly more. 

Claim 27 is dependent on claim 18 and includes all the limitations of claim 18 Therefore, claim 27 recites the same abstract of claim 18. The claim recites the additional limitation of “determine the object is a title of the document when the location coordinates of the object are centered at the top of the document and a font size of the object is larger than a font size of other objects in the document, wherein the text data of the metadata identifies the object as the title” which merely is determining an object of a title based on the location and determine if the object is larger than the other objects in the document and determine that it is the title in which is based on providing evaluating and judgement that further elaborates on the abstract idea and therefore, does not amount to significantly more. 

Claim 28 is dependent on claim 18 and includes all the limitations of claim 18 Therefore, claim 28 recites the same abstract of claim 18. The claim recites the additional limitation of “receive a search request for a title of the document; search, in a plurality of searchable files comprising the electronic searchable file, to identify the text data that identifies the title of the document; and return, in response to identifying the text data, an identifier of the electronic searchable file” which merely indicates retrieve a search request and search for a plurality of file in a electronic search file and identify the text and return a result in which is based on providing evaluating and judgement that further elaborates on the abstract idea and therefore, does not amount to significantly more. 

Claim 29 is dependent on claim 1 and includes all the limitations of claim 1 Therefore, claim 29 recites the same abstract of claim 1. The claim recites the additional limitation of “receiving a search request comprising a description of the object; searching the electronic searchable file to identify the text data that matches the description; and retrieving, in response to identifying the text data, the location coordinates of the object by using the location coordinates of the metadata in the invisible layer” which merely indicates retrieve a search request and search for a plurality of file in a electronic search file and identify the text and return a result in which is based on providing evaluating and judgement that further elaborates on the abstract idea and therefore, does not amount to significantly more. 

Claim 30 is dependent on claim 11 and includes all the limitations of claim 11 Therefore, claim 30 recites the same abstract of claim 1. The claim recites the additional limitation of “receive a search request comprising a description of the object; search the electronic searchable file to identify the text data that matches the description; and retrieve, in response to identifying the text data, the location coordinates of the object by using the location coordinates of the metadata in the invisible layer” which merely indicates retrieve a search request and search for a plurality of file in a electronic search file and identify the text and return a result in which is based on providing evaluating and judgement that further elaborates on the abstract idea and therefore, does not amount to significantly more. 

Accordingly, claims 1-8, 10-15, 17-20, 22-24, and 26-30 are rejected under 35 U.S.C 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, 11-12, 14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2010/0082709 issued to Masahito Yamamoto (hereinafter as "Yamamoto") in view of U.S Patent Application Publication 2018/0061074 issued to Masaki Yamamichi (hereinafter as "Yamamichi") in further view of U.S Patent Application Publication 2015/0033116 issued to McKinney et al. (hereinafter as “McKinney”).

Regarding claim 1, Yamamoto teaches a method for generating an electronic searchable file from a document, comprising: identifying an object within the document and a formatting attribute of the object (Yamamoto: [0067]-[0068], “More specifically, an object is extracted from an edge in an image to determine the shape, and uses the shape, layout, color pattern, positional relationship between objects. The structure analysis section 208 is a module which analyzes the structure of a page from raster image data of the page. The structure analysis section 208 also analyzes and classifies the layer structure between an underlayer pattern such as the background and an object such as a text or shape arranged on the underlayer pattern. [0135]; The box function allows the user to browse the HDD 304 and select a document containing an image to be used as a search key image {Examiner correlates the identifying the object as “analyzes the structure of a page from image data of the page and analyzes the object such as a text or shape” and a formatting attribute of the object as “a shape” as indicated in Dependent claim 6, “the formatting attribute describes at least one selected from a group consisting of a location, a shape, a size, and a font of the object in the document”}); 

determining an inferred semantic characteristic of the object by comparing the formatting attribute with a plurality of inference rules (Yamamoto: [0067]; More specifically, an object is extracted from an edge in an image to determine the shape, and uses the shape, layout, color pattern, positional relationship between objects. [0115]; The relation type represents the type of relation from a reference source to a reference destination. The degree of relation is indicated by a numerical value. The degree of relation takes a value of “0” (exclusive) to “1” (inclusive). A larger value represents a higher degree of relation. [0127]; "Medium ID match (re-digitized input)" is relation information assigned between a document record added to the document DB 202 by document input processing of, for example, scanning a paper medium or facsimile-receiving a raster image (document), and a document record present in the document DB 202 {Applicant’s specification on [0021] recites “inference rule as an empirical criterion for evaluating the formatting attribute(s) and/or object content”. Examiner correlates the “plurality of inference rules” as specify disclose in Yamamoto on [0116], “Items of the relation type will be explained”. Yamamoto discloses on [0116]- [0127], “Document match”, “Author match”, “Creation date match”, “Tag match”, “Similar document content data”, “Similar image (re-online input)”, “Medium ID match (re-digitized input)”, etc…”. Applicant’s specification later defines on [0051], “the inference rule may be based on the heuristics…the heuristics may normalize the value “Title_confidence” on a scale of 0 to 1, where a 0 value is unlikely to be a “Title”, while a 1 is confident of being a “Title”. (Examiner correlates this as a match)}), 

generating metadata based at least on the inferred semantic characteristic and the formatting attribute of the object (Yamamoto: [0108]; the relation records 811 which relates the document record 801 generated in step S1 to the document records 801 of related documents found in steps S5 to S8 are generated by the number of related documents. [0139]; FIG. 15 depicts a view illustrating an example of a document search result list window in the document search application according to the first embodiment. [0143]; When “display attribute information” is selected, the search list display area 1502 displays metadata of a document, including the document name, data format, page count, and document location information), wherein

 the metadata comprises text data that is searchable by a search application for the electronic searchable file to identify the object within the electronic searchable file (Yamamoto: [0136]; A search key image display area 1410 is used to browse set search key images. The area 1410 displays side by side a set of search key icons corresponding to images set as search keys. When the user inputs a search key image with the document scan button 1406 or box image selection button 1407, a search key icon corresponding to a search key image is added to the area 1410. The user can designate scanning of the obverse and reverse of a document sheet or a plurality of document sheets by depressing the document scan button 1406, or reads a document formed from a plurality of pages selected with the box image selection button 1407, and the user can select one or more images as search key images among the images of the pages of the document {NOTE in Fig. 24A, “The user selects “several keys included” with the search conditions radio button 1404, and designates to search for a document hit based on some of set search keys. A search keyword field 1419 displays keywords used for keyword search. In the search of FIG. 24A, two keywords “project A” and “product X” are designated”}); 

	Yamamoto does not explicitly teach detecting location coordinates of the object in a visible layer of the document; generating the electronic searchable file from the document by adding the metadata to the document, wherein the metadata is stored at [[a]] location coordinates in an invisible layer of the document that correspond[[s]] to the location coordinates of the object in the visible layer such that the metadata overlaps the object in the visible layer of the document.  

	However, Yamamichi teaches detecting location coordinates of the object in a visible layer of the document (Yamamichi: [0049]; That is, the annotation object is drawn higher than the manuscript object. Consequently, in the case where the annotation object exists at the same coordinates as those of the manuscript object, the annotation object that is drawn in the higher layer. [0055]; FIG. 10B and FIG. 10C are diagrams showing information obtained by analyzing these manuscript objects. As shown in FIG. 10A and FIG. 10B, a rectangular area represented by top-left coordinates (20, 34) and bottom-right coordinates (81, 65) is the area in which the manuscript object 1001 exists. [0063]-[0064]; generates a character string of the text object of interest that is displayed in a state where a user can visually recognize it and information on the coordinates thereof {Examiner correlates the annotation object as the object in a visible layer as the annotation object is drawn in the higher layer. By analyzing the manuscript object would determines the coordinates of the annotation object as the annotation object exists as the same coordinates as the manuscript object}));

generating the electronic searchable file from the document by adding the metadata to the document (Yamamichi: [0063]-[0064]; generates a character string of the text object of interest that is displayed in a state where a user can visually recognize it and information on the coordinates thereof. The processing at step S1206 will be described later by using FIG. 14. [0067]; At step S1209, the editing unit 202 updates the document search information 510 corresponding to the imaged document data. Specifically, the editing unit 202 sets Imaging information 901 to a value indicating that the document data has been imaged and adds the text object information 920 corresponding to the text object of interest), wherein 

the metadata is stored at [[a]] location coordinates in an invisible layer of the document that correspond[[s]] to the location coordinates of the object in the visible layer such that the metadata overlaps the object in the visible layer of the document (Yamamichi: [0049]; That is, the annotation object is drawn higher than the manuscript object. Consequently, in the case where the annotation object exists at the same coordinates as those of the manuscript object, the annotation object that is drawn in the higher layer. [0061]; performed based on the manuscript object information 610 and the annotation object information 710 that are acquired. [0063]-[0064]; generates a character string of the text object of interest that is displayed in a state where a user can visually recognize it and information on the coordinates thereof. [0079]; text object of interest that is not displayed in a state where a user can visually recognize it because the text object of interest and the higher object overlap {Examiner correlates the annotation object as having metadata that has location coordinates that overlaps that manuscript object having the same location coordinates where as the annotation is higher while the manuscript is not higher so not display in which is overlap}).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Yamamoto (teaches generating a searchable file from a document by identifying an object within the document and a formatting attribute of the object and generating a document of the searchable file similar to matching attributes) to include the teachings of Yamamichi (teaches detecting location coordinates of the object in a visible layer of the document; generating the electronic searchable file from the document by adding the metadata to the document, wherein the metadata is stored at a location in an invisible layer of the document that corresponds to the location coordinates such that the metadata overlaps adjacent to the object in the visible layer of the document). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in enabling to recognize a search and displaying a state to where the user can visually recognize it that allows the user to select to enable to search (See: Yamamichi: [0087]). In addition, the references (Yamamoto and Yamamichi) teach features that are directed to analogous art and they are directed to the same field of endeavor as Yamamoto and Yamamichi are directed to utilizing to generating a structure and provide formatting of the source document elements based on the attributes in connection.

	The modification of Yamamoto and Yamamichi teaches claimed invention substantially as claimed, however the modification of Yamamoto and Yamamichi does not explicitly teach the inferred semantic characteristic describes a purpose of the object in the document and comprises an estimation of author-defined semantic characteristic of the object;

	However, McKinney teaches the inferred semantic characteristic describes a purpose of the object in the document and comprises an estimation of author-defined semantic characteristic of the object (McKinney: [0048]; Each of these attributes may have a determined weight. Furthermore, to be attributed or assigned the “header” identifier, a source data element may be required to have a weight or score a plurality of attributes that meets the expected value for the header identifier. [0086]-[0087]; The processor executes the instructions to perform the method that includes receiving 405 an unstructured digital source content and extracting 410 data elements included in the unstructured digital source content. Also, the method includes determining 415 attributes for each of the data elements (or in some instances determining that no attributes can be found). The method may include assigning 420 a weighting to each of the data elements based upon the attributes of the data elements. More specifically, the weighting or scoring may include determining a weighting for each of the attributes of the data elements {See [0023]; The present technology intuitively parses the digital source content, sometimes referred to as a “source container”, for source data elements, such as text, images, video, executable-code segments, and the like); 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Yamamoto (teaches generating a searchable file from a document by identifying an object within the document and a formatting attribute of the object and generating a document of the searchable file similar to matching attributes) to include the teachings of Yamamichi (teaches detecting location coordinates of the object in a visible layer of the document; generating the electronic searchable file from the document by adding the metadata to the document, wherein the metadata is stored at a location in an invisible layer of the document that corresponds to the location coordinates such that the metadata overlaps adjacent to the object in the visible layer of the document) to further include the teachings of McKinney (teaches the inferred semantic characteristic describes a purpose of the object in the document and comprises an estimation of author-defined semantic characteristic of the object). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in retaining the necessary structure to ensure that the data elements are displayed in a manner to be consistent to the attribute to prevent unnecessary resource to retrieve additional results (See: McKinney: [0085]). In addition, the references (Yamamoto, Yamamichi and McKinney) teach features that are directed to analogous art and they are directed to the same field of endeavor as Yamamoto, Yamamichi and McKinney are directed to utilizing to generating a structure and provide formatting of the source document elements based on the attributes in connection.

Regarding claim 2, the modification of Yamamoto, Yamamichi, and McKinney teaches claimed invention substantially as claimed, and Yamamoto further teaches determining the inferred semantic characteristic of the object is further by comparing a content of the object with the plurality of inference rules (Yamamoto: [0115]; The relation ID is an ID for identifying each instance of the relation record 811 that is expressed as a relation record instance r in FIGS. 9, 11, and 12. The reference source document ID and reference destination document ID are IDs for identifying the instances of the document records 801, and describe a relation from a reference source document to a reference destination document. The relation type represents the type of relation from a reference source to a reference destination. The degree of relation is indicated by a numerical value. The degree of relation takes a value of "0" (exclusive) to "1" (inclusive). A larger value represents a higher degree of relation. [0127]; Medium ID match (re-digitized input)” is relation information assigned between a document record added to the document DB 202 by document input processing of, for example, scanning a paper medium or facsimile-receiving a raster image (document), and a document record present in the document DB 202 {Examiner correlates the “plurality of inference rules” as specify disclose in Yamamoto on [0116], “Items of the relation type will be explained”. Yamamoto discloses on [0116]- [0127], “Document match”, “Author match”, “Creation date match”, “Tag match”, “Similar document content data”, “Similar image (re-online input)”, “Medium ID match (re-digitized input)”, etc…”. Applicant’s specification defines on [0021], “Inference rules (122) specify, for each type of author-defined object purpose or author-defined object type, an empirical criterion for evaluating the formatting attribute(s) and/or object content”. Applicant’s specification later defines on [0051], “the inference rule may be based on the heuristics…the heuristics may normalize the value “Title_confidence” on a scale of 0 to 1, where a 0 value is unlikely to be a “Title”, while a 1 is confident of being a “Title”. (Examiner correlates this as a match)}).  

Regarding claim 6, the modification of Yamamoto, Yamamichi, and McKinney teaches claimed invention substantially as claimed, and Yamamoto further teaches the object comprises at least one selected from a group consisting of a graphics object and a text object (Yamamoto: [0068]; The structure analysis section 208 is a module which analyzes the structure of a page from raster image data of the page. The structure analysis section 208 decomposes one image area (page) into a plurality of areas (for example, text area, image area, photographic area, graphic area, monochrome area, and color area) having different characteristics (features). The structure analysis section 208 also analyzes and classifies the layer structure between an underlayer pattern such as the background and an object such as a text or shape arranged on the underlayer pattern. The structure analysis section 208 sends, to the feature extraction section 207, raster image data of an image area (or image layer) obtained as a result of the analysis), wherein 

the formatting attribute describes at least one selected from a group consisting of a location, a shape, a size, and a font of the object in the document (Yamamoto: [0067]; More specifically, an object is extracted from an edge in an image to determine the shape, and uses the shape, layout, color pattern, positional relationship between objects. Instead, a combination of dominant colors or a color pattern which forms an entire image is extracted and used based on a histogram. Further, a variety of mathematical processes (e.g., Fourier-Mellin transform) are used to derive a feature amount having a feature close to cognitive similarity determination), and wherein 

the inferred semantic characteristic further describes a content description of the object in the document (Yamamoto: [0115]; The reference source document ID and reference destination document ID are IDs for identifying the instances of the document records 801, and describe a relation from a reference source document to a reference destination document. The relation type represents the type of relation from a reference source to a reference destination. The degree of relation is indicated by a numerical value. The degree of relation takes a value of “0” (exclusive) to “1” (inclusive). A larger value represents a higher degree of relation. [0185]-[0186]; accumulation processing of a code data document, the assigned metadata and content data have a certainty of certainty factor “1”. For example, three character strings “project A”, “schedule”, and “personnel” are assigned to the tag of the document metadata instance d9 m. The estimated relation record instance r12 links the existing online document record instance d9 to the re-digitized input document record instance d11. Since the estimated relation record instance r12 exhibits a relation estimated by, for example, similarity determination of the fiber pattern (paper fingerprint) of a paper medium, “0.9” is assigned as the degree of estimated relation).  

	Regarding claim 7, the modification of Yamamoto, Yamamichi, and McKinney teaches claimed invention substantially as claimed, and Yamamichi further teaches generating the metadata comprises storing the location coordinates of the object in the metadata (Yamamichi: [0081]; At step S1410, the editing unit 202 generates information indicating the coordinates of the non-overlapped character string generated at step S1409 based on the coordinates for each character of the character string).  

	Regarding claim 11, Yamamoto teaches a system for generating an electronic searchable file from a document, comprising: a computer processor (Yamamoto: [0245]; Aspects of the present invention can also be realized by a computer of a system or apparatus (or devices such as a CPU or MPU) that reads out and executes a program recorded on a memory device); and 41615383Application No. 15/940,7941)ocket No.: 37682-160001 Amendment dated May 12, 2022 After Final Office Action of Januay 12, 2022 

memory coupled to the computer processor and storing instructions (Yamamoto: [0245]; Aspects of the present invention can also be realized by a computer of a system or apparatus (or devices such as a CPU or MPU) that reads out and executes a program recorded on a memory device… the program is provided to the computer for example via a network or from a recording medium of various types serving as the memory device (e.g., computer-readable medium)), when executed, causing the computer processor to:

 identify an object within the document and a formatting attribute of the object (Yamamoto: [0067]-[0068], “More specifically, an object is extracted from an edge in an image to determine the shape, and uses the shape, layout, color pattern, positional relationship between objects. The structure analysis section 208 is a module which analyzes the structure of a page from raster image data of the page. The structure analysis section 208 also analyzes and classifies the layer structure between an underlayer pattern such as the background and an object such as a text or shape arranged on the underlayer pattern. [0135]; The box function allows the user to browse the HDD 304 and select a document containing an image to be used as a search key image {Examiner correlates the identifying the object as “analyzes the structure of a page from image data of the page and analyzes the object such as a text or shape” and a formatting attribute of the object as “a shape” as indicated in Dependent claim 6, “the formatting attribute describes at least one selected from a group consisting of a location, a shape, a size, and a font of the object in the document”});

generate metadata based at least on the inferred semantic characteristic and the formatting attribute of the object (Yamamoto: [0108]; the relation records 811 which relates the document record 801 generated in step S1 to the document records 801 of related documents found in steps S5 to S8 are generated by the number of related documents. [0139]; FIG. 15 depicts a view illustrating an example of a document search result list window in the document search application according to the first embodiment. [0143]; When “display attribute information” is selected, the search list display area 1502 displays metadata of a document, including the document name, data format, page count, and document location information), wherein

the metadata comprises text data that is searchable by a search application for the electronic searchable file to identify the object within the electronic searchable file (Yamamoto: [0136]; A search key image display area 1410 is used to browse set search key images. The area 1410 displays side by side a set of search key icons corresponding to images set as search keys. When the user inputs a search key image with the document scan button 1406 or box image selection button 1407, a search key icon corresponding to a search key image is added to the area 1410. The user can designate scanning of the obverse and reverse of a document sheet or a plurality of document sheets by depressing the document scan button 1406, or reads a document formed from a plurality of pages selected with the box image selection button 1407, and the user can select one or more images as search key images among the images of the pages of the document {NOTE in Fig. 24A, “The user selects “several keys included” with the search conditions radio button 1404, and designates to search for a document hit based on some of set search keys. A search keyword field 1419 displays keywords used for keyword search. In the search of FIG. 24A, two keywords “project A” and “product X” are designated”}); and 

determine an inferred semantic characteristic of the object by comparing the formatting attribute with a plurality of inference rules (Yamamoto: [0067]; More specifically, an object is extracted from an edge in an image to determine the shape, and uses the shape, layout, color pattern, positional relationship between objects. [0115]; The relation type represents the type of relation from a reference source to a reference destination. The degree of relation is indicated by a numerical value. The degree of relation takes a value of “0” (exclusive) to “1” (inclusive). A larger value represents a higher degree of relation. [0127]; "Medium ID match (re-digitized input)" is relation information assigned between a document record added to the document DB 202 by document input processing of, for example, scanning a paper medium or facsimile-receiving a raster image (document), and a document record present in the document DB 202 {Applicant’s specification on [0021] recites “inference rule as an empirical criterion for evaluating the formatting attribute(s) and/or object content”. Examiner correlates the “plurality of inference rules” as specify disclose in Yamamoto on [0116], “Items of the relation type will be explained”. Yamamoto discloses on [0116]- [0127], “Document match”, “Author match”, “Creation date match”, “Tag match”, “Similar document content data”, “Similar image (re-online input)”, “Medium ID match (re-digitized input)”, etc…”. Applicant’s specification later defines on [0051], “the inference rule may be based on the heuristics…the heuristics may normalize the value “Title_confidence” on a scale of 0 to 1, where a 0 value is unlikely to be a “Title”, while a 1 is confident of being a “Title”. (Examiner correlates this as a match)}).

Yamamoto does not explicitly teach detecting location coordinates of the object in a visible layer of the document;  generate the electronic searchable file from the document by adding the metadata to the document, the metadata is stored at [[a]] location coordinates in an invisible layer of the document that correspond[[s]] to the location coordinates of the object in the visible layer such that the metadata overlaps the object in the visible layer of the document.

However, Yamamichi teaches detecting location coordinates of the object in a visible layer of the document (Yamamichi: [0049]; That is, the annotation object is drawn higher than the manuscript object. Consequently, in the case where the annotation object exists at the same coordinates as those of the manuscript object, the annotation object that is drawn in the higher layer. [0055]; FIG. 10B and FIG. 10C are diagrams showing information obtained by analyzing these manuscript objects. As shown in FIG. 10A and FIG. 10B, a rectangular area represented by top-left coordinates (20, 34) and bottom-right coordinates (81, 65) is the area in which the manuscript object 1001 exists. [0063]-[0064]; generates a character string of the text object of interest that is displayed in a state where a user can visually recognize it and information on the coordinates thereof {Examiner correlates the annotation object as the object in a visible layer as the annotation object is drawn in the higher layer. By analyzing the manuscript object would determines the coordinates of the annotation object as the annotation object exists as the same coordinates as the manuscript object})); 

generate the electronic searchable file from the document by adding the metadata to the document (Yamamichi: [0063]-[0064]; generates a character string of the text object of interest that is displayed in a state where a user can visually recognize it and information on the coordinates thereof. The processing at step S1206 will be described later by using FIG. 14. [0067]; At step S1209, the editing unit 202 updates the document search information 510 corresponding to the imaged document data. Specifically, the editing unit 202 sets Imaging information 901 to a value indicating that the document data has been imaged and adds the text object information 920 corresponding to the text object of interest), wherein 

the metadata is stored at [[a]] location coordinates in an invisible layer of the document that correspond[[s]] to the location coordinates of the object in the visible layer such that the metadata overlaps the object in the visible layer of the document (Yamamichi: [0049]; That is, the annotation object is drawn higher than the manuscript object. Consequently, in the case where the annotation object exists at the same coordinates as those of the manuscript object, the annotation object that is drawn in the higher layer. [0061]; performed based on the manuscript object information 610 and the annotation object information 710 that are acquired. [0063]-[0064]; generates a character string of the text object of interest that is displayed in a state where a user can visually recognize it and information on the coordinates thereof. [0079]; text object of interest that is not displayed in a state where a user can visually recognize it because the text object of interest and the higher object overlap {Examiner correlates the annotation object as having metadata that has location coordinates that overlaps that manuscript object having the same location coordinates where as the annotation is higher while the manuscript is not higher so not display in which is overlap}).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Yamamoto (teaches generating a searchable file from a document by identifying an object within the document and a formatting attribute of the object and generating a document of the searchable file similar to matching attributes) to include the teachings of Yamamichi (teaches detecting location coordinates of the object in a visible layer of the document; generating the electronic searchable file from the document by adding the metadata to the document, wherein the metadata is stored at a location in an invisible layer of the document that corresponds to the location coordinates such that the metadata overlaps adjacent to the object in the visible layer of the document). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in enabling to recognize a search and displaying a state to where the user can visually recognize it that allows the user to select to enable to search (See: Yamamichi: [0087]). In addition, the references (Yamamoto and Yamamichi) teach features that are directed to analogous art and they are directed to the same field of endeavor as Yamamoto and Yamamichi are directed to utilizing to generating a structure and provide formatting of the source document elements based on the attributes in connection.

Although, Yamamoto teaches determining an inferred semantic characteristic of the object by comparing the formatting attribute with a plurality of inference rules (Yamamoto: [0067]; More specifically, an object is extracted from an edge in an image to determine the shape, and uses the shape, layout, color pattern, positional relationship between objects. [0115]; The relation type represents the type of relation from a reference source to a reference destination. The degree of relation is indicated by a numerical value. The degree of relation takes a value of “0” (exclusive) to “1” (inclusive). A larger value represents a higher degree of relation. [0127]; "Medium ID match (re-digitized input)" is relation information assigned between a document record added to the document DB 202 by document input processing of, for example, scanning a paper medium or facsimile-receiving a raster image (document), and a document record present in the document DB 202 {Applicant’s specification on [0021] recites “inference rule as an empirical criterion for evaluating the formatting attribute(s) and/or object content”. Examiner correlates the “plurality of inference rules” as specify disclose in Yamamoto on [0116], “Items of the relation type will be explained”. Yamamoto discloses on [0116]- [0127], “Document match”, “Author match”, “Creation date match”, “Tag match”, “Similar document content data”, “Similar image (re-online input)”, “Medium ID match (re-digitized input)”, etc…”. Applicant’s specification later defines on [0051], “the inference rule may be based on the heuristics…the heuristics may normalize the value “Title_confidence” on a scale of 0 to 1, where a 0 value is unlikely to be a “Title”, while a 1 is confident of being a “Title”. (Examiner correlates this as a match)}). The modification of Yamamoto and Yamamichi does not explicitly teach the inferred semantic characteristic describes a purpose of the object in the document and comprises an estimation of author-defined semantic characteristic of the object; 

	However, McKinney teaches the inferred semantic characteristic describes a purpose of the object in the document and comprises an estimation of author-defined semantic characteristic of the object (McKinney: [0048]; Each of these attributes may have a determined weight. Furthermore, to be attributed or assigned the “header” identifier, a source data element may be required to have a weight or score a plurality of attributes that meets the expected value for the header identifier. [0086]-[0087]; The processor executes the instructions to perform the method that includes receiving 405 an unstructured digital source content and extracting 410 data elements included in the unstructured digital source content. Also, the method includes determining 415 attributes for each of the data elements (or in some instances determining that no attributes can be found). The method may include assigning 420 a weighting to each of the data elements based upon the attributes of the data elements. More specifically, the weighting or scoring may include determining a weighting for each of the attributes of the data elements {See [0023]; The present technology intuitively parses the digital source content, sometimes referred to as a “source container”, for source data elements, such as text, images, video, executable-code segments, and the like); 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Yamamoto (teaches generating a searchable file from a document by identifying an object within the document and a formatting attribute of the object and generating a document of the searchable file similar to matching attributes) to include the teachings of Yamamichi (teaches detecting location coordinates of the object in a visible layer of the document; generating the electronic searchable file from the document by adding the metadata to the document, wherein the metadata is stored at a location in an invisible layer of the document that corresponds to the location coordinates such that the metadata overlaps adjacent to the object in the visible layer of the document) to further include the teachings of McKinney (teaches the inferred semantic characteristic describes a purpose of the object in the document and comprises an estimation of author-defined semantic characteristic of the object). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in retaining the necessary structure to ensure that the data elements are displayed in a manner to be consistent to the attribute to prevent unnecessary resource to retrieve additional results (See: McKinney: [0085]). In addition, the references (Yamamoto, Yamamichi and McKinney) teach features that are directed to analogous art and they are directed to the same field of endeavor as Yamamoto, Yamamichi and McKinney are directed to utilizing to generating a structure and provide formatting of the source document elements based on the attributes in connection.

	Regarding claim 12, the modification of Yamamoto, Yamamichi, and McKinney teaches claimed invention substantially as claimed, and Yamamoto further teaches determining the inferred semantic characteristic of the object is further by comparing a content of the object with the plurality of inference rules (Yamamoto: [0070]; A retrieval section 212 is a module which accepts a search key image or search key text and a search request from a client apparatus such as the image processing apparatus 110 or personal computer 101, and retrieves document data from the DB management system 201 based on the search key and search request. The retrieval section 212 sends back hit document data, a thumbnail image related to the document, and metadata such as job data to the client apparatus: [0115]; The relation ID is an ID for identifying each instance of the relation record 811 that is expressed as a relation record instance r in FIGS. 9, 11, and 12. The reference source document ID and reference destination document ID are IDs for identifying the instances of the document records 801, and describe a relation from a reference source document to a reference destination document. The relation type represents the type of relation from a reference source to a reference destination. The degree of relation is indicated by a numerical value. The degree of relation takes a value of "0" (exclusive) to "1" (inclusive). A larger value represents a higher degree of relation. [0127]; Medium ID match (re-digitized input)” is relation information assigned between a document record added to the document DB 202 by document input processing of, for example, scanning a paper medium or facsimile-receiving a raster image (document), and a document record present in the document DB 202 {Examiner correlates the “plurality of inference rules” as specify disclose in Yamamoto on [0116], “Items of the relation type will be explained”. Yamamoto discloses on [0116]- [0127], “Document match”, “Author match”, “Creation date match”, “Tag match”, “Similar document content data”, “Similar image (re-online input)”, “Medium ID match (re-digitized input)”, etc…”. Applicant’s specification defines on [0021], “Inference rules (122) specify, for each type of author-defined object purpose or author-defined object type, an empirical criterion for evaluating the formatting attribute(s) and/or object content”. Applicant’s specification later defines on [0051], “the inference rule may be based on the heuristics…the heuristics may normalize the value “Title_confidence” on a scale of 0 to 1, where a 0 value is unlikely to be a “Title”, while a 1 is confident of being a “Title”. (Examiner correlates this as a match)}).  

	Regarding claim 14, the modification of Yamamoto, Yamamichi, and McKinney teaches claimed invention substantially as claimed, and Yamamichi further teaches generating the metadata comprises storing the location coordinates of the object in the metadata (Yamamichi: [0081]; At step S1410, the editing unit 202 generates information indicating the coordinates of the non-overlapped character string generated at step S1409 based on the coordinates for each character of the character string).  

	Regarding claim 18, Yamamoto teaches a non-transitory computer readable medium comprising instructions for generating an electronic searchable file from a document, the instructions, when executed, being configured to (Yamamoto: [0245]; Aspects of the present invention can also be realized by a computer of a system or apparatus (or devices such as a CPU or MPU) that reads out and executes a program recorded on a memory device to perform the functions of the above-described embodiment(s)… reading out and executing a program recorded on a memory device to perform the functions of the above-described embodiment(s)): 

identify an object within the document and a formatting attribute of the object (Yamamoto: [0067]-[0068], “More specifically, an object is extracted from an edge in an image to determine the shape, and uses the shape, layout, color pattern, positional relationship between objects. The structure analysis section 208 is a module which analyzes the structure of a page from raster image data of the page. The structure analysis section 208 also analyzes and classifies the layer structure between an underlayer pattern such as the background and an object such as a text or shape arranged on the underlayer pattern. [0135]; The box function allows the user to browse the HDD 304 and select a document containing an image to be used as a search key image {Examiner correlates the identifying the object as “analyzes the structure of a page from image data of the page and analyzes the object such as a text or shape” and a formatting attribute of the object as “a shape” as indicated in Dependent claim 6, “the formatting attribute describes at least one selected from a group consisting of a location, a shape, a size, and a font of the object in the document”}); 

generate metadata based at least on the inferred semantic characteristic and the formatting attribute of the object (Yamamoto: [0108]; the relation records 811 which relates the document record 801 generated in step S1 to the document records 801 of related documents found in steps S5 to S8 are generated by the number of related documents. [0139]; FIG. 15 depicts a view illustrating an example of a document search result list window in the document search application according to the first embodiment. [0143]; When “display attribute information” is selected, the search list display area 1502 displays metadata of a document, including the document name, data format, page count, and document location information), wherein

 the metadata comprises text data that is searchable by a search application for the electronic searchable file to identify the object within the electronic searchable file (Yamamoto: [0136]; A search key image display area 1410 is used to browse set search key images. The area 1410 displays side by side a set of search key icons corresponding to images set as search keys. When the user inputs a search key image with the document scan button 1406 or box image selection button 1407, a search key icon corresponding to a search key image is added to the area 1410. The user can designate scanning of the obverse and reverse of a document sheet or a plurality of document sheets by depressing the document scan button 1406, or reads a document formed from a plurality of pages selected with the box image selection button 1407, and the user can select one or more images as search key images among the images of the pages of the document {NOTE in Fig. 24A, “The user selects “several keys included” with the search conditions radio button 1404, and designates to search for a document hit based on some of set search keys. A search keyword field 1419 displays keywords used for keyword search. In the search of FIG. 24A, two keywords “project A” and “product X” are designated”}); and

determine an inferred semantic characteristic of the object by comparing the formatting attribute with a plurality of inference rules (Yamamoto: [0067]; More specifically, an object is extracted from an edge in an image to determine the shape, and uses the shape, layout, color pattern, positional relationship between objects. [0115]; The relation type represents the type of relation from a reference source to a reference destination. The degree of relation is indicated by a numerical value. The degree of relation takes a value of “0” (exclusive) to “1” (inclusive). A larger value represents a higher degree of relation. [0127]; "Medium ID match (re-digitized input)" is relation information assigned between a document record added to the document DB 202 by document input processing of, for example, scanning a paper medium or facsimile-receiving a raster image (document), and a document record present in the document DB 202 {Applicant’s specification on [0021] recites “inference rule as an empirical criterion for evaluating the formatting attribute(s) and/or object content”. Examiner correlates the “plurality of inference rules” as specify disclose in Yamamoto on [0116], “Items of the relation type will be explained”. Yamamoto discloses on [0116]- [0127], “Document match”, “Author match”, “Creation date match”, “Tag match”, “Similar document content data”, “Similar image (re-online input)”, “Medium ID match (re-digitized input)”, etc…”. Applicant’s specification later defines on [0051], “the inference rule may be based on the heuristics…the heuristics may normalize the value “Title_confidence” on a scale of 0 to 1, where a 0 value is unlikely to be a “Title”, while a 1 is confident of being a “Title”. (Examiner correlates this as a match)}).

Yamamoto does not explicitly teach detect location coordinates of the object in a visible layer of the document; generate the electronic searchable file from the document by adding the metadata to the document, wherein 41615385Application No. 15/940,794Docket No.: 37682-160001 Amendment dated May 12, 2022 After Final Office Action of January 12, 2022 the metadata is stored at [[a]] location coordinates in an invisible layer of the document that correspond[[s]] to the location coordinates of the object in the visible layer such that the metadata overlaps the object in the visible layer of the document.  

However, Yamamichi teaches detect location coordinates of the object in a visible layer of the document (Yamamichi: [0049]; That is, the annotation object is drawn higher than the manuscript object. Consequently, in the case where the annotation object exists at the same coordinates as those of the manuscript object, the annotation object that is drawn in the higher layer. [0055]; FIG. 10B and FIG. 10C are diagrams showing information obtained by analyzing these manuscript objects. As shown in FIG. 10A and FIG. 10B, a rectangular area represented by top-left coordinates (20, 34) and bottom-right coordinates (81, 65) is the area in which the manuscript object 1001 exists. [0063]-[0064]; generates a character string of the text object of interest that is displayed in a state where a user can visually recognize it and information on the coordinates thereof {Examiner correlates the annotation object as the object in a visible layer as the annotation object is drawn in the higher layer. By analyzing the manuscript object would determines the coordinates of the annotation object as the annotation object exists as the same coordinates as the manuscript object})); 

 generate the electronic searchable file from the document by adding the metadata to the document (Yamamichi: [0063]-[0064]; generates a character string of the text object of interest that is displayed in a state where a user can visually recognize it and information on the coordinates thereof. The processing at step S1206 will be described later by using FIG. 14. [0067]; At step S1209, the editing unit 202 updates the document search information 510 corresponding to the imaged document data. Specifically, the editing unit 202 sets Imaging information 901 to a value indicating that the document data has been imaged and adds the text object information 920 corresponding to the text object of interest), wherein 41615385Application No. 15/940,794Docket No.: 37682-160001 

Amendment dated May 12, 2022 After Final Office Action of January 12, 2022 the metadata is stored at [[a]] location coordinates in an invisible layer of the document that correspond[[s]] to the location coordinates of the object in the visible layer such that the metadata overlaps the object in the visible layer of the document ((Yamamichi: [0049]; That is, the annotation object is drawn higher than the manuscript object. Consequently, in the case where the annotation object exists at the same coordinates as those of the manuscript object, the annotation object that is drawn in the higher layer. [0061]; performed based on the manuscript object information 610 and the annotation object information 710 that are acquired. [0063]-[0064]; generates a character string of the text object of interest that is displayed in a state where a user can visually recognize it and information on the coordinates thereof. [0079]; text object of interest that is not displayed in a state where a user can visually recognize it because the text object of interest and the higher object overlap {Examiner correlates the annotation object as having metadata that has location coordinates that overlaps that manuscript object having the same location coordinates where as the annotation is higher while the manuscript is not higher so not display in which is overlap}).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Yamamoto (teaches generating a searchable file from a document by identifying an object within the document and a formatting attribute of the object and generating a document of the searchable file similar to matching attributes) to include the teachings of Yamamichi (teaches detecting location coordinates of the object in a visible layer of the document; generating the electronic searchable file from the document by adding the metadata to the document, wherein the metadata is stored at a location in an invisible layer of the document that corresponds to the location coordinates such that the metadata overlaps adjacent to the object in the visible layer of the document). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in enabling to recognize a search and displaying a state to where the user can visually recognize it that allows the user to select to enable to search (See: Yamamichi: [0087]). In addition, the references (Yamamoto and Yamamichi) teach features that are directed to analogous art and they are directed to the same field of endeavor as Yamamoto and Yamamichi are directed to utilizing to generating a structure and provide formatting of the source document elements based on the attributes in connection.

	The modification of Yamamoto and Yamamichi teaches claimed invention substantially as claimed, however the modification of Yamamoto and Yamamichi does not explicitly teach the inferred semantic characteristic describes a purpose of the object in the document and comprises an estimation of author-defined semantic characteristic of the object;

However, McKinney teaches the inferred semantic characteristic describes a purpose of the object in the document and comprises an estimation of author-defined semantic characteristic of the object (McKinney: [0048]; Each of these attributes may have a determined weight. Furthermore, to be attributed or assigned the “header” identifier, a source data element may be required to have a weight or score a plurality of attributes that meets the expected value for the header identifier. [0086]-[0087]; The processor executes the instructions to perform the method that includes receiving 405 an unstructured digital source content and extracting 410 data elements included in the unstructured digital source content. Also, the method includes determining 415 attributes for each of the data elements (or in some instances determining that no attributes can be found). The method may include assigning 420 a weighting to each of the data elements based upon the attributes of the data elements. More specifically, the weighting or scoring may include determining a weighting for each of the attributes of the data elements {See [0023]; The present technology intuitively parses the digital source content, sometimes referred to as a “source container”, for source data elements, such as text, images, video, executable-code segments, and the like); 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Yamamoto (teaches generating a searchable file from a document by identifying an object within the document and a formatting attribute of the object and generating a document of the searchable file similar to matching attributes) to include the teachings of Yamamichi (teaches detecting location coordinates of the object in a visible layer of the document; generating the electronic searchable file from the document by adding the metadata to the document, wherein the metadata is stored at a location in an invisible layer of the document that corresponds to the location coordinates such that the metadata overlaps adjacent to the object in the visible layer of the document) to further include the teachings of McKinney (teaches the inferred semantic characteristic describes a purpose of the object in the document and comprises an estimation of author-defined semantic characteristic of the object). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in retaining the necessary structure to ensure that the data elements are displayed in a manner to be consistent to the attribute to prevent unnecessary resource to retrieve additional results (See: McKinney: [0085]). In addition, the references (Yamamoto, Yamamichi and McKinney) teach features that are directed to analogous art and they are directed to the same field of endeavor as Yamamoto, Yamamichi and McKinney are directed to utilizing to generating a structure and provide formatting of the source document elements based on the attributes in connection.

Regarding claim 19, the modification of Yamamoto, Yamamichi, and McKinney teaches claimed invention substantially as claimed, and Yamamoto further teaches determining the inferred semantic characteristic of the object is further by comparing a content of the object with the plurality of inference rules (Yamamoto: [0115]; The relation ID is an ID for identifying each instance of the relation record 811 that is expressed as a relation record instance r in FIGS. 9, 11, and 12. The reference source document ID and reference destination document ID are IDs for identifying the instances of the document records 801, and describe a relation from a reference source document to a reference destination document. The relation type represents the type of relation from a reference source to a reference destination. The degree of relation is indicated by a numerical value. The degree of relation takes a value of "0" (exclusive) to "1" (inclusive). A larger value represents a higher degree of relation. [0127]; Medium ID match (re-digitized input)” is relation information assigned between a document record added to the document DB 202 by document input processing of, for example, scanning a paper medium or facsimile-receiving a raster image (document), and a document record present in the document DB 202 {Examiner correlates the “plurality of inference rules” as specify disclose in Yamamoto on [0116], “Items of the relation type will be explained”. Yamamoto discloses on [0116]- [0127], “Document match”, “Author match”, “Creation date match”, “Tag match”, “Similar document content data”, “Similar image (re-online input)”, “Medium ID match (re-digitized input)”, etc…”. Applicant’s specification defines on [0021], “Inference rules (122) specify, for each type of author-defined object purpose or author-defined object type, an empirical criterion for evaluating the formatting attribute(s) and/or object content”. Applicant’s specification later defines on [0051], “the inference rule may be based on the heuristics…the heuristics may normalize the value “Title_confidence” on a scale of 0 to 1, where a 0 value is unlikely to be a “Title”, while a 1 is confident of being a “Title”. (Examiner correlates this as a match)}).  

Claims 3-4, 8, 10, 15, 17, 20, 22, 24, 26, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2010/0082709 issued to Masahito Yamamoto (hereinafter as "Yamamoto") in view of U.S Patent Application Publication 2018/0061074 issued to Masaki Yamamichi (hereinafter as "Yamamichi") in view of U.S Patent Application Publication 2015/0033116 issued to McKinney et al. (hereinafter as “McKinney”) in further view of U.S Patent Application Publication 2009/0228777 issued to Henry et al. (hereinafter as "Henry").

Regarding claim 3, the modification of Yamamoto, Yamamichi and McKinney teaches claimed invention substantially as claimed, however the modification of Yamamoto, Yamamichi and McKinney does not explicitly teach
the document comprises at least one selected from a group consisting of a structured document and an unstructured document.  

Henry teaches the document comprises at least one selected from a group consisting of a structured document and an unstructured document (Henry: [0572]-[0573]; A set of results 9302 may be provided (e.g. from a user search). As the user reviews results 9302, they may identify by selecting certain results or certain images within each result. Report 9306 may be provided in many forms such as a PDF file, an HTML output, a word document, or other form. Moreover, as discussed herein, the reports may be interactive. [0593]-[0594]; FIG. 100 is a method for performing OCR on a document. As described below, certain portions of a document may be analyzed in different manners. The OCR method may receive images for a document, may identify the sections of the document, and may process each section of the document differently, also allowing for feedback a certain document sections into the analysis of other document sections. In step 10010, the document images may be received. Such images may be provided in a variety of forms including, bitmaps, compressed formats, or proprietary formats).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Yamamoto (teaches generating a searchable file from a document by identifying an object within the document and a formatting attribute of the object and generating a document of the searchable file similar to matching attributes) to include the teachings of Yamamichi (teaches detecting location coordinates of the object in a visible layer of the document; generating the electronic searchable file from the document by adding the metadata to the document, wherein the metadata is stored at a location in an invisible layer of the document that corresponds to the location coordinates such that the metadata overlaps adjacent to the object in the visible layer of the document) to include the teachings of McKinney (teaches the inferred semantic characteristic describes a purpose of the object in the document and comprises an estimation of author-defined semantic characteristic of the object) to further include the teachings of Henry (teaches the document comprises at least one selected from a group consisting of a structured document and an unstructured document). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in selecting between the different types of document would provide a better solution of identifying the relationship of the document in such provides results more efficiently (See: Henry: [0527]). In addition, the references (Yamamoto, Yamamichi, McKinney, and Henry) teach features that are directed to analogous art and they are directed to the same field of endeavor as Yamamoto, Yamamichi, McKinney, and Henry are directed to utilizing to generating a structure and provide formatting of the source document elements based on the attributes in connection.

	Regarding claim 4, the modification of Yamamoto, Yamamichi and McKinney teaches claimed invention substantially as claimed, however the modification of Yamamoto, Yamamichi and McKinney does not explicitly teach the electronic searchable file is an Office Open XML file.

	Henry teaches the electronic searchable file is an Office Open XML file (Henry: [0302]; the identification of text associated with documents, documents sections, and graphical images/figures, may be provided by analysis of the text or images themselves and/or may also be provided by data associated with the document, or graphical images/figures. Alternatively, a document such as a XML document or HTML document may contain additional information in linking, descriptors, comments, or other information).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Yamamoto (teaches generating a searchable file from a document by identifying an object within the document and a formatting attribute of the object and generating a document of the searchable file similar to matching attributes) to include the teachings of Yamamichi (teaches detecting location coordinates of the object in a visible layer of the document; generating the electronic searchable file from the document by adding the metadata to the document, wherein the metadata is stored at a location in an invisible layer of the document that corresponds to the location coordinates such that the metadata overlaps adjacent to the object in the visible layer of the document) to include the teachings of McKinney (teaches the inferred semantic characteristic describes a purpose of the object in the document and comprises an estimation of author-defined semantic characteristic of the object) to further include the teachings of Henry (teaches the document comprises at least one selected from a group consisting of a structured document and an unstructured document). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in selecting between the different types of document would provide a better solution of identifying the relationship of the document in such provides results more efficiently (See: Henry: [0527]). In addition, the references (Yamamoto, Yamamichi, McKinney, and Henry) teach features that are directed to analogous art and they are directed to the same field of endeavor as Yamamoto, Yamamichi, McKinney, and Henry are directed to utilizing to generating a structure and provide formatting of the source document elements based on the attributes in connection.

	Regarding claim 8, the modification of Yamamoto, Yamamichi and McKinney teaches claimed invention substantially as claimed, and Yamamichi further teaches retrieving, in response to identifying the text data, the location coordinates of the object from the metadata (Yamamichi: [0081]; At step S1410, the editing unit 202 generates information indicating the coordinates of the non-overlapped character string generated at step S1409 based on the coordinates for each character of the character string).  

The modification of Yamamoto, Yamamichi and McKinney does not explicitly teach receiving a search request comprising a description of the object;  
searching the electronic searchable file to identify the text data that matches the description;

	However, Henry teaches receiving a search request comprising a description of the object (Henry: [0336]; In step 4010, search terms are received. The search terms may be input by a user or generated by a system. Moreover, as discussed herein, the search may be tuned for a particular purpose (e.g., a novelty search or an infringement search). [0343]-[0344]; In step 4130, search terms may be received. In step 4140, the index of step 4120 may be queried using the search terms and search results may be output); 

searching the electronic searchable file to identify the text data that matches the description (Henry: [0343]-[0344]; In step 4130, search terms may be received. In step 4140, the index of step 4120 may be queried using the search terms and search results may be output. [0349]; The enhanced document may include, for example, highlighting of the search terms in the document, and linking of terms with figures and/or claims. In another example, the linking of different sections of the document may provide the enhanced document with interactive navigation methods); 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Yamamoto (teaches generating a searchable file from a document by identifying an object within the document and a formatting attribute of the object and generating a document of the searchable file similar to matching attributes) to include the teachings of Yamamichi (teaches detecting location coordinates of the object in a visible layer of the document; generating the electronic searchable file from the document by adding the metadata to the document, wherein the metadata is stored at a location in an invisible layer of the document that corresponds to the location coordinates such that the metadata overlaps adjacent to the object in the visible layer of the document) to include the teachings of McKinney (teaches the inferred semantic characteristic describes a purpose of the object in the document and comprises an estimation of author-defined semantic characteristic of the object) to further include the teachings of Henry (teaches the document comprises at least one selected from a group consisting of a structured document and an unstructured document). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in selecting between the different types of document would provide a better solution of identifying the relationship of the document in such provides results more efficiently (See: Henry: [0527]). In addition, the references (Yamamoto, Yamamichi, McKinney, and Henry) teach features that are directed to analogous art and they are directed to the same field of endeavor as Yamamoto, Yamamichi, McKinney, and Henry are directed to utilizing to generating a structure and provide formatting of the source document elements based on the attributes in connection.

	Regarding claim 10, the modification of Yamamoto, Yamamichi and McKinney teaches claimed invention substantially as claimed, however the modification of Yamamoto, Yamamichi and McKinney does not explicitly teach
receiving a search request comprising a description of the object; searching, in a plurality of searchable files comprising the electronic searchable file, to identify the text data that matches the description; and returning in response to identifying the text data, an identifier of the electronic searchable file.  

	Henry teaches receiving a search request comprising a description of the object (Henry: [0336]; In step 4010, search terms are received. The search terms may be input by a user or generated by a system. Moreover, as discussed herein, the search may be tuned for a particular purpose (e.g., a novelty search or an infringement search). [0343]-[0344]; In step 4130, search terms may be received. In step 4140, the index of step 4120 may be queried using the search terms and search results may be output);

 	searching, in a plurality of searchable files comprising the electronic searchable file, to identify the text data that matches the description (Henry: [0343]-[0344]; In step 4130, search terms may be received. In step 4140, the index of step 4120 may be queried using the search terms and search results may be output. [0349]; The enhanced document may include, for example, highlighting of the search terms in the document, and linking of terms with figures and/or claims. In another example, the linking of different sections of the document may provide the enhanced document with interactive navigation methods); and

returning in response to identifying the text data, an identifier of the electronic searchable file (Henry: [0291]; In the example of FIG. 23, each of the pages provides a view of a different document. In the example shown in FIG. 23, specification page 2512 displays the specification of a patent at a front or displayed location and highlights the common identifier (specification element) “connector 6.” [0294]; The scrollbar 2524 also includes a hit map representing the location of common identifiers in the document at the front page position in the display 2510. In the example of FIG. 23, location 2520 represented by a dark block represents a high concentration of common identifiers (in the example, connector 6 at 2516) located on the portion of the specification that is currently being displayed).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Yamamoto (teaches generating a searchable file from a document by identifying an object within the document and a formatting attribute of the object and generating a document of the searchable file similar to matching attributes) to include the teachings of Yamamichi (teaches detecting location coordinates of the object in a visible layer of the document; generating the electronic searchable file from the document by adding the metadata to the document, wherein the metadata is stored at a location in an invisible layer of the document that corresponds to the location coordinates such that the metadata overlaps adjacent to the object in the visible layer of the document) to include the teachings of McKinney (teaches the inferred semantic characteristic describes a purpose of the object in the document and comprises an estimation of author-defined semantic characteristic of the object) to further include the teachings of Henry (teaches the document comprises at least one selected from a group consisting of a structured document and an unstructured document). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in selecting between the different types of document would provide a better solution of identifying the relationship of the document in such provides results more efficiently (See: Henry: [0527]). In addition, the references (Yamamoto, Yamamichi, McKinney, and Henry) teach features that are directed to analogous art and they are directed to the same field of endeavor as Yamamoto, Yamamichi, McKinney, and Henry are directed to utilizing to generating a structure and provide formatting of the source document elements based on the attributes in connection.

	Regarding claim 15, the modification of Yamamoto, Yamamichi and McKinney teaches claimed invention substantially as claimed, and Yamamichi further teaches retrieve, in response to identifying the text data, the location coordinates of the object from the metadata (Yamamichi: [0081]; At step S1410, the editing unit 202 generates information indicating the coordinates of the non-overlapped character string generated at step S1409 based on the coordinates for each character of the character string).  

However the modification of Yamamoto, Yamamichi and McKinney does not explicitly teach when executed, further causing the computer processor to: receive a search request comprising a description of the object; 41615384Application No. 15/940,794Docket No.: 37682-160001 Amendment dated May 12, 2022After Final Office Action of January 12, 2022search the electronic searchable file to identify the text data that matches the description; 

	Henry teaches when executed, further causing the computer processor to: receive a search request comprising a description of the object (Henry: [0336]; In step 4010, search terms are received. The search terms may be input by a user or generated by a system. Moreover, as discussed herein, the search may be tuned for a particular purpose (e.g., a novelty search or an infringement search). [0343]-[0344]; In step 4130, search terms may be received. In step 4140, the index of step 4120 may be queried using the search terms and search results may be output); 41615384Application No. 15/940,794Docket No.: 37682-160001 Amendment dated May 12, 2022 

After Final Office Action of January 12, 2022search the electronic searchable file to identify the text data that matches the description (Henry: [0343]-[0344]; In step 4130, search terms may be received. In step 4140, the index of step 4120 may be queried using the search terms and search results may be output. [0349]; The enhanced document may include, for example, highlighting of the search terms in the document, and linking of terms with figures and/or claims. In another example, the linking of different sections of the document may provide the enhanced document with interactive navigation methods); 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Yamamoto (teaches generating a searchable file from a document by identifying an object within the document and a formatting attribute of the object and generating a document of the searchable file similar to matching attributes) to include the teachings of Yamamichi (teaches detecting location coordinates of the object in a visible layer of the document; generating the electronic searchable file from the document by adding the metadata to the document, wherein the metadata is stored at a location in an invisible layer of the document that corresponds to the location coordinates such that the metadata overlaps adjacent to the object in the visible layer of the document) to include the teachings of McKinney (teaches the inferred semantic characteristic describes a purpose of the object in the document and comprises an estimation of author-defined semantic characteristic of the object) to further include the teachings of Henry (teaches the document comprises at least one selected from a group consisting of a structured document and an unstructured document). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in selecting between the different types of document would provide a better solution of identifying the relationship of the document in such provides results more efficiently (See: Henry: [0527]). In addition, the references (Yamamoto, Yamamichi, McKinney, and Henry) teach features that are directed to analogous art and they are directed to the same field of endeavor as Yamamoto, Yamamichi, McKinney, and Henry are directed to utilizing to generating a structure and provide formatting of the source document elements based on the attributes in connection.

Regarding claim 17, the modification of Yamamoto, Yamamichi and McKinney teaches claimed invention substantially as claimed, however the modification of Yamamoto, Yamamichi and McKinney does not explicitly teach when executed, further causing the computer processor to: receive a search request comprising a description of the object; search, in a plurality of searchable files comprising the electronic searchable file, to identify the text data that matches the description; and return in response to identifying the text data, an identifier of the electronic searchable file.

	Henry teaches when executed, further causing the computer processor to: receive a search request comprising a description of the object (Henry: [0336]; In step 4010, search terms are received. The search terms may be input by a user or generated by a system. Moreover, as discussed herein, the search may be tuned for a particular purpose (e.g., a novelty search or an infringement search). [0343]-[0344]; In step 4130, search terms may be received. In step 4140, the index of step 4120 may be queried using the search terms and search results may be output);

search, in a plurality of searchable files comprising the electronic searchable file, to identify the text data that matches the description (Henry: [0343]-[0344]; In step 4130, search terms may be received. In step 4140, the index of step 4120 may be queried using the search terms and search results may be output. [0349]; The enhanced document may include, for example, highlighting of the search terms in the document, and linking of terms with figures and/or claims. In another example, the linking of different sections of the document may provide the enhanced document with interactive navigation methods); and

 	return in response to identifying the text data, an identifier of the electronic searchable file (Henry: [0291]; In the example of FIG. 23, each of the pages provides a view of a different document. In the example shown in FIG. 23, specification page 2512 displays the specification of a patent at a front or displayed location and highlights the common identifier (specification element) “connector 6.” [0294]; The scrollbar 2524 also includes a hit map representing the location of common identifiers in the document at the front page position in the display 2510. In the example of FIG. 23, location 2520 represented by a dark block represents a high concentration of common identifiers (in the example, connector 6 at 2516) located on the portion of the specification that is currently being displayed).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Yamamoto (teaches generating a searchable file from a document by identifying an object within the document and a formatting attribute of the object and generating a document of the searchable file similar to matching attributes) to include the teachings of Yamamichi (teaches detecting location coordinates of the object in a visible layer of the document; generating the electronic searchable file from the document by adding the metadata to the document, wherein the metadata is stored at a location in an invisible layer of the document that corresponds to the location coordinates such that the metadata overlaps adjacent to the object in the visible layer of the document) to include the teachings of McKinney (teaches the inferred semantic characteristic describes a purpose of the object in the document and comprises an estimation of author-defined semantic characteristic of the object) to further include the teachings of Henry (teaches the document comprises at least one selected from a group consisting of a structured document and an unstructured document). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in selecting between the different types of document would provide a better solution of identifying the relationship of the document in such provides results more efficiently (See: Henry: [0527]). In addition, the references (Yamamoto, Yamamichi, McKinney, and Henry) teach features that are directed to analogous art and they are directed to the same field of endeavor as Yamamoto, Yamamichi, McKinney, and Henry are directed to utilizing to generating a structure and provide formatting of the source document elements based on the attributes in connection.

Regarding claim 20, the modification of Yamamoto, Yamamichi and McKinney teaches claimed invention substantially as claimed, however the modification of Yamamoto, Yamamichi and McKinney does not explicitly teach receive a search request comprising a description of the object; search, in a plurality of searchable files comprising the electronic searchable file, to identify the text data that matches the description; and return in response to identifying the text data, an identifier of the electronic searchable file.

	Henry teaches receive a search request comprising a description of the object (Henry: [0336]; In step 4010, search terms are received. The search terms may be input by a user or generated by a system. Moreover, as discussed herein, the search may be tuned for a particular purpose (e.g., a novelty search or an infringement search). [0343]-[0344]; In step 4130, search terms may be received. In step 4140, the index of step 4120 may be queried using the search terms and search results may be output); 

search, in a plurality of searchable files comprising the electronic searchable file, to identify the text data that matches the description (Henry: [0343]-[0344]; In step 4130, search terms may be received. In step 4140, the index of step 4120 may be queried using the search terms and search results may be output. [0349]; The enhanced document may include, for example, highlighting of the search terms in the document, and linking of terms with figures and/or claims. In another example, the linking of different sections of the document may provide the enhanced document with interactive navigation methods); and 

return in response to identifying the text data, an identifier of the electronic searchable file (Henry: [0291]; In the example of FIG. 23, each of the pages provides a view of a different document. In the example shown in FIG. 23, specification page 2512 displays the specification of a patent at a front or displayed location and highlights the common identifier (specification element) “connector 6.” [0294]; The scrollbar 2524 also includes a hit map representing the location of common identifiers in the document at the front page position in the display 2510. In the example of FIG. 23, location 2520 represented by a dark block represents a high concentration of common identifiers (in the example, connector 6 at 2516) located on the portion of the specification that is currently being displayed).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Yamamoto (teaches generating a searchable file from a document by identifying an object within the document and a formatting attribute of the object and generating a document of the searchable file similar to matching attributes) to include the teachings of Yamamichi (teaches detecting location coordinates of the object in a visible layer of the document; generating the electronic searchable file from the document by adding the metadata to the document, wherein the metadata is stored at a location in an invisible layer of the document that corresponds to the location coordinates such that the metadata overlaps adjacent to the object in the visible layer of the document) to include the teachings of McKinney (teaches the inferred semantic characteristic describes a purpose of the object in the document and comprises an estimation of author-defined semantic characteristic of the object) to further include the teachings of Henry (teaches the document comprises at least one selected from a group consisting of a structured document and an unstructured document). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in selecting between the different types of document would provide a better solution of identifying the relationship of the document in such provides results more efficiently (See: Henry: [0527]). In addition, the references (Yamamoto, Yamamichi, McKinney, and Henry) teach features that are directed to analogous art and they are directed to the same field of endeavor as Yamamoto, Yamamichi, McKinney, and Henry are directed to utilizing to generating a structure and provide formatting of the source document elements based on the attributes in connection.

Regarding claim 22, the modification of Yamamoto, Yamamichi and McKinney teaches claimed invention substantially as claimed, however the modification of Yamamoto, Yamamichi and McKinney does not explicitly teach the plurality of inference rules includes an alignment format comparison, a relative font size comparison, or a font format comparison.

	Henry teaches the plurality of inference rules includes an alignment format comparison, a relative font size comparison, or a font format comparison (Henry: [0212]; When searching for the figure numbers, server/processor 210 may use an OCR algorithm to look for the words “Fig. 1”, “FIG. 1”, “Figure 1” or other suitable word representing the term “figure” in the drawings (hereinafter “figure identifier”). For example, the figure number may include the word “FIGURE” in an odd font or font size, which may also be underlined and bold, otherwise unacceptable for element numbers or used in the specification).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Yamamoto (teaches generating a searchable file from a document by identifying an object within the document and a formatting attribute of the object and generating a document of the searchable file similar to matching attributes) to include the teachings of Yamamichi (teaches detecting location coordinates of the object in a visible layer of the document; generating the electronic searchable file from the document by adding the metadata to the document, wherein the metadata is stored at a location in an invisible layer of the document that corresponds to the location coordinates such that the metadata overlaps adjacent to the object in the visible layer of the document) to include the teachings of McKinney (teaches the inferred semantic characteristic describes a purpose of the object in the document and comprises an estimation of author-defined semantic characteristic of the object) to further include the teachings of Henry (teaches the document comprises at least one selected from a group consisting of a structured document and an unstructured document). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in selecting between the different types of document would provide a better solution of identifying the relationship of the document in such provides results more efficiently (See: Henry: [0527]). In addition, the references (Yamamoto, Yamamichi, McKinney, and Henry) teach features that are directed to analogous art and they are directed to the same field of endeavor as Yamamoto, Yamamichi, McKinney, and Henry are directed to utilizing to generating a structure and provide formatting of the source document elements based on the attributes in connection.

Regarding claim 24, the modification of Yamamoto, Yamamichi and McKinney teaches claimed invention substantially as claimed, however the modification of Yamamoto, Yamamichi and McKinney does not explicitly teach receiving a search request for a title of the document; 6Application No. 15/940,794Docket No.: 37682-160001 Reply to Office Action of June 30, 2021searching, in a plurality of searchable files comprising the electronic searchable file, to identify the text data that identifies the title of the document; and returning, in response to identifying the text data, an identifier of the electronic searchable file.

	Henry teaches receiving a search request for a title of the document; 6Application No. 15/940,794Docket No.: 37682-160001 Reply to Office Action of June 30, 2021searching, in a plurality of searchable files comprising the electronic searchable file, to identify the text data that identifies the title of the document (Henry: [0456]; FIG. 59 is a method 590 for relating text and/or terms within a document. In analyzing a document, it may be helpful to relate element identifiers, words, or other identifiers with different document portions. The document portions may include a title, text section, drawing sheet, figure, etc. The text section, in the context of a patent document, may include the title, background, summary, brief description of drawings, detailed description, claims, and abstract); and

 	returning, in response to identifying the text data, an identifier of the electronic searchable file (Henry: [0456]; FIG. 59 is a method 590 for relating text and/or terms within a document. In analyzing a document, it may be helpful to relate element identifiers, words, or other identifiers with different document portions. The document portions may include a title, text section, drawing sheet, figure, etc. The text section, in the context of a patent document, may include the title, background, summary, brief description of drawings, detailed description, claims, and abstract).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Yamamoto (teaches generating a searchable file from a document by identifying an object within the document and a formatting attribute of the object and generating a document of the searchable file similar to matching attributes) to include the teachings of Yamamichi (teaches detecting location coordinates of the object in a visible layer of the document; generating the electronic searchable file from the document by adding the metadata to the document, wherein the metadata is stored at a location in an invisible layer of the document that corresponds to the location coordinates such that the metadata overlaps adjacent to the object in the visible layer of the document) to include the teachings of McKinney (teaches the inferred semantic characteristic describes a purpose of the object in the document and comprises an estimation of author-defined semantic characteristic of the object) to further include the teachings of Henry (teaches the document comprises at least one selected from a group consisting of a structured document and an unstructured document). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in selecting between the different types of document would provide a better solution of identifying the relationship of the document in such provides results more efficiently (See: Henry: [0527]). In addition, the references (Yamamoto, Yamamichi, McKinney, and Henry) teach features that are directed to analogous art and they are directed to the same field of endeavor as Yamamoto, Yamamichi, McKinney, and Henry are directed to utilizing to generating a structure and provide formatting of the source document elements based on the attributes in connection.

Regarding claim 26, the modification of Yamamoto, Yamamichi and McKinney teaches claimed invention substantially as claimed, however the modification of Yamamoto, Yamamichi and McKinney does not explicitly teach the plurality of inference rules includes an alignment format comparison, a relative font size comparison, or a font format comparison.

	Henry teaches the plurality of inference rules includes an alignment format comparison, a relative font size comparison, or a font format comparison (Henry: [0212]; When searching for the figure numbers, server/processor 210 may use an OCR algorithm to look for the words “Fig. 1”, “FIG. 1”, “Figure 1” or other suitable word representing the term “figure” in the drawings (hereinafter “figure identifier”). For example, the figure number may include the word “FIGURE” in an odd font or font size, which may also be underlined and bold, otherwise unacceptable for element numbers or used in the specification).  
	
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Yamamoto (teaches generating a searchable file from a document by identifying an object within the document and a formatting attribute of the object and generating a document of the searchable file similar to matching attributes) to include the teachings of Yamamichi (teaches detecting location coordinates of the object in a visible layer of the document; generating the electronic searchable file from the document by adding the metadata to the document, wherein the metadata is stored at a location in an invisible layer of the document that corresponds to the location coordinates such that the metadata overlaps adjacent to the object in the visible layer of the document) to include the teachings of McKinney (teaches the inferred semantic characteristic describes a purpose of the object in the document and comprises an estimation of author-defined semantic characteristic of the object) to further include the teachings of Henry (teaches the document comprises at least one selected from a group consisting of a structured document and an unstructured document). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in selecting between the different types of document would provide a better solution of identifying the relationship of the document in such provides results more efficiently (See: Henry: [0527]). In addition, the references (Yamamoto, Yamamichi, McKinney, and Henry) teach features that are directed to analogous art and they are directed to the same field of endeavor as Yamamoto, Yamamichi, McKinney, and Henry are directed to utilizing to generating a structure and provide formatting of the source document elements based on the attributes in connection.

Regarding claim 28, the modification of Yamamoto, Yamamichi and McKinney teaches claimed invention substantially as claimed, however the modification of Yamamoto, Yamamichi and McKinney does not explicitly teach the instructions, when executed, are further configured to: receive a search request for a title of the document; search, in a plurality of searchable files comprising the electronic searchable file, to identify the text data that identifies the title of the document; and return, in response to identifying the text data, an identifier of the electronic searchable file.

	Henry teaches the instructions, when executed, are further configured to: receive a search request for a title of the document (Henry: [0456]; FIG. 59 is a method 590 for relating text and/or terms within a document. In analyzing a document, it may be helpful to relate element identifiers, words, or other identifiers with different document portions. The document portions may include a title, text section, drawing sheet, figure, etc. The text section, in the context of a patent document, may include the title, background, summary, brief description of drawings, detailed description, claims, and abstract);

search, in a plurality of searchable files comprising the electronic searchable file, to identify the text data that identifies the title of the document (Henry: [0456]; FIG. 59 is a method 590 for relating text and/or terms within a document. In analyzing a document, it may be helpful to relate element identifiers, words, or other identifiers with different document portions. The document portions may include a title, text section, drawing sheet, figure, etc. The text section, in the context of a patent document, may include the title, background, summary, brief description of drawings, detailed description, claims, and abstract); and

 	return, in response to identifying the text data, an identifier of the electronic searchable file (Henry: [0456]; FIG. 59 is a method 590 for relating text and/or terms within a document. In analyzing a document, it may be helpful to relate element identifiers, words, or other identifiers with different document portions. The document portions may include a title, text section, drawing sheet, figure, etc. The text section, in the context of a patent document, may include the title, background, summary, brief description of drawings, detailed description, claims, and abstract.
[0469]; FIG. 63 is an example of a search results screen for review by a user. Each result may include the patent number, a drawing, a claim, an abstract, and detailed description section. The drawing may be selected as the most relevant drawing based on the search term (the most relevant drawing determination is described herein), rather than the front page image).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Yamamoto (teaches generating a searchable file from a document by identifying an object within the document and a formatting attribute of the object and generating a document of the searchable file similar to matching attributes) to include the teachings of Yamamichi (teaches detecting location coordinates of the object in a visible layer of the document; generating the electronic searchable file from the document by adding the metadata to the document, wherein the metadata is stored at a location in an invisible layer of the document that corresponds to the location coordinates such that the metadata overlaps adjacent to the object in the visible layer of the document) to include the teachings of McKinney (teaches the inferred semantic characteristic describes a purpose of the object in the document and comprises an estimation of author-defined semantic characteristic of the object) to further include the teachings of Henry (teaches the document comprises at least one selected from a group consisting of a structured document and an unstructured document). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in selecting between the different types of document would provide a better solution of identifying the relationship of the document in such provides results more efficiently (See: Henry: [0527]). In addition, the references (Yamamoto, Yamamichi, McKinney, and Henry) teach features that are directed to analogous art and they are directed to the same field of endeavor as Yamamoto, Yamamichi, McKinney, and Henry are directed to utilizing to generating a structure and provide formatting of the source document elements based on the attributes in connection.

Regarding claim 29, the modification of Yamamoto, Yamamichi and McKinney teaches claimed invention substantially as claimed, and Yamamichi further teaches retrieving, in response to identifying the text data, the location coordinates of the object by using the location coordinates of the metadata in the invisible layer (Yamamichi: [0049]; That is, the annotation object is drawn higher than the manuscript object. Consequently, in the case where the annotation object exists at the same coordinates as those of the manuscript object, the annotation object that is drawn in the higher layer. [0061]; performed based on the manuscript object information 610 and the annotation object information 710 that are acquired. [0063]-[0064]; generates a character string of the text object of interest that is displayed in a state where a user can visually recognize it and information on the coordinates thereof. [0079]; text object of interest that is not displayed in a state where a user can visually recognize it because the text object of interest and the higher object overlap {Examiner correlates the annotation object as having metadata that has location coordinates that overlaps that manuscript object having the same location coordinates where as the annotation is higher while the manuscript is not higher so not display in which is overlap}).  

The modification of the modification of Yamamoto, Yamamichi and McKinney does not explicitly teach receiving a search request comprising a description of the object; searching the electronic searchable file to identify the text data that matches the description;

Henry teaches receiving a search request comprising a description of the object (Henry: [0336]; In step 4010, search terms are received. The search terms may be input by a user or generated by a system. Moreover, as discussed herein, the search may be tuned for a particular purpose (e.g., a novelty search or an infringement search). [0343]-[0344]; In step 4130, search terms may be received. In step 4140, the index of step 4120 may be queried using the search terms and search results may be output);

searching the electronic searchable file to identify the text data that matches the description (Henry: [0343]-[0344]; In step 4130, search terms may be received. In step 4140, the index of step 4120 may be queried using the search terms and search results may be output. [0349]; The enhanced document may include, for example, highlighting of the search terms in the document, and linking of terms with figures and/or claims. In another example, the linking of different sections of the document may provide the enhanced document with interactive navigation methods); 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Yamamoto (teaches generating a searchable file from a document by identifying an object within the document and a formatting attribute of the object and generating a document of the searchable file similar to matching attributes) to include the teachings of Yamamichi (teaches detecting location coordinates of the object in a visible layer of the document; generating the electronic searchable file from the document by adding the metadata to the document, wherein the metadata is stored at a location in an invisible layer of the document that corresponds to the location coordinates such that the metadata overlaps adjacent to the object in the visible layer of the document) to include the teachings of McKinney (teaches the inferred semantic characteristic describes a purpose of the object in the document and comprises an estimation of author-defined semantic characteristic of the object). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in selecting between the different types of document would provide a better solution of identifying the relationship of the document in such provides results more efficiently (See: Henry: [0527]). In addition, the references (Yamamoto, Yamamichi, McKinney, and Henry) teach features that are directed to analogous art and they are directed to the same field of endeavor as Yamamoto, Yamamichi, McKinney, and Henry are directed to utilizing to generating a structure and provide formatting of the source document elements based on the attributes in connection.

	Regarding claim 30, the modification of Yamamoto, Yamamichi and McKinney teaches claimed invention substantially as claimed, and Yamamichi further teaches retrieve, in response to identifying the text data, the location coordinates of the object by using the location coordinates of the metadata in the invisible layer (Yamamichi: [0049]; That is, the annotation object is drawn higher than the manuscript object. Consequently, in the case where the annotation object exists at the same coordinates as those of the manuscript object, the annotation object that is drawn in the higher layer. [0061]; performed based on the manuscript object information 610 and the annotation object information 710 that are acquired. [0063]-[0064]; generates a character string of the text object of interest that is displayed in a state where a user can visually recognize it and information on the coordinates thereof. [0079]; text object of interest that is not displayed in a state where a user can visually recognize it because the text object of interest and the higher object overlap {Examiner correlates the annotation object as having metadata that has location coordinates that overlaps that manuscript object having the same location coordinates where as the annotation is higher while the manuscript is not higher so not display in which is overlap}).

	The modification of the modification of Yamamoto, Yamamichi and McKinney does not explicitly teach receive a search request comprising a description of the object; search the electronic searchable file to identify the text data that matches the description; 

	Henry teaches receive a search request comprising a description of the object (Henry: [0336]; In step 4010, search terms are received. The search terms may be input by a user or generated by a system. Moreover, as discussed herein, the search may be tuned for a particular purpose (e.g., a novelty search or an infringement search). [0343]-[0344]; In step 4130, search terms may be received. In step 4140, the index of step 4120 may be queried using the search terms and search results may be output); 

search the electronic searchable file to identify the text data that matches the description (Henry: [0343]-[0344]; In step 4130, search terms may be received. In step 4140, the index of step 4120 may be queried using the search terms and search results may be output. [0349]; The enhanced document may include, for example, highlighting of the search terms in the document, and linking of terms with figures and/or claims. In another example, the linking of different sections of the document may provide the enhanced document with interactive navigation methods); 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Yamamoto (teaches generating a searchable file from a document by identifying an object within the document and a formatting attribute of the object and generating a document of the searchable file similar to matching attributes) to include the teachings of Yamamichi (teaches detecting location coordinates of the object in a visible layer of the document; generating the electronic searchable file from the document by adding the metadata to the document, wherein the metadata is stored at a location in an invisible layer of the document that corresponds to the location coordinates such that the metadata overlaps adjacent to the object in the visible layer of the document) to include the teachings of McKinney (teaches the inferred semantic characteristic describes a purpose of the object in the document and comprises an estimation of author-defined semantic characteristic of the object) to further include the teachings of Henry (teaches the document comprises at least one selected from a group consisting of a structured document and an unstructured document). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in selecting between the different types of document would provide a better solution of identifying the relationship of the document in such provides results more efficiently (See: Henry: [0527]). In addition, the references (Yamamoto, Yamamichi, McKinney, and Henry) teach features that are directed to analogous art and they are directed to the same field of endeavor as Yamamoto, Yamamichi, McKinney, and Henry are directed to utilizing to generating a structure and provide formatting of the source document elements based on the attributes in connection.
After Final Office Action of January 12, 2022
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2010/0082709 issued to Masahito Yamamoto (hereinafter as "Yamamoto") in view of U.S Patent Application Publication 2018/0061074 issued to Masaki Yamamichi (hereinafter as "Yamamichi") in view of U.S Patent Application Publication 2015/0033116 issued to McKinney et al. (hereinafter as “McKinney”) in further view of U.S Patent Application Publication 2015/0154232 issued to Ovsjanikov et al. (hereinafter as " Ovsjanikov").

Regarding claim 5, the modification of Yamamoto, Yamamichi, and McKinney teaches claimed invention substantially as claimed, however the modification of Yamamoto, Yamamichi, and McKinney does not explicitly teach the inferred semantic characteristic further comprises a confidence measure of the estimation.

Ovsjanikov teaches the inferred semantic characteristic further comprises a confidence measure of the estimation (Ovsjanikov: [0042]; The document may also allow for association with one or more semantic entities and confidence values associated with those semantic entities. [0045]; At action 412, confidence values may be calculated for each entity associated with the image. These confidence values represent the likelihood that the image is associated with that particular entity).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Yamamoto (teaches generating a searchable file from a document by identifying an object within the document and a formatting attribute of the object and generating a document of the searchable file similar to matching attributes) with the teachings of Yamamichi (teaches detecting location coordinates of the object in a visible layer of the document; generating the electronic searchable file from the document by adding the metadata to the document, wherein the metadata is stored at a location in an invisible layer of the document that corresponds to the location coordinates such that the metadata overlaps adjacent to the object in the visible layer of the document)  with the teachings of McKinney (teaches  
the inferred semantic characteristic describes a purpose of the object in the document and comprises an estimation of author-defined semantic characteristic of the object) to further include the teachings of Ovsjanikov (teaches to include the inferred semantic characteristic further comprises a confidence measure of the estimation). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in gathering information between the relationship of the document in such retrieve a matching document according to the require data (See: Ovsjanikov: [0055]). In addition, the references (Yamamoto, Yamamichi, McKinney, and Ovsjanikov) teach features that are directed to analogous art and they are directed to the same field of endeavor as Yamamoto, Yamamichi, McKinney, and Ovsjanikov are directed to utilizing to generating a structure and provide formatting of the source document elements based on the attributes in connection.

	Regarding claim 13, the modification of Yamamoto, Yamamichi, and McKinney teaches claimed invention substantially as claimed, however the modification of Yamamoto, Yamamichi, and McKinney does not explicitly teach the inferred semantic characteristic further comprises a confidence measure of the estimation.
	
	Ovsjanikov teaches the inferred semantic characteristic further comprises a confidence measure of the estimation (Ovsjanikov: [0042]; The document may also allow for association with one or more semantic entities and confidence values associated with those semantic entities. [0045]; At action 412, confidence values may be calculated for each entity associated with the image. These confidence values represent the likelihood that the image is associated with that particular entity).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Yamamoto (teaches generating a searchable file from a document by identifying an object within the document and a formatting attribute of the object and generating a document of the searchable file similar to matching attributes) with the teachings of Yamamichi (teaches detecting location coordinates of the object in a visible layer of the document; generating the electronic searchable file from the document by adding the metadata to the document, wherein the metadata is stored at a location in an invisible layer of the document that corresponds to the location coordinates such that the metadata overlaps adjacent to the object in the visible layer of the document)  with the teachings of McKinney (teaches  
the inferred semantic characteristic describes a purpose of the object in the document and comprises an estimation of author-defined semantic characteristic of the object) to further include the teachings of Ovsjanikov (teaches to include the inferred semantic characteristic further comprises a confidence measure of the estimation). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in gathering information between the relationship of the document in such retrieve a matching document according to the require data (See: Ovsjanikov: [0055]). In addition, the references (Yamamoto, Yamamichi, McKinney, and Ovsjanikov) teach features that are directed to analogous art and they are directed to the same field of endeavor as Yamamoto, Yamamichi, McKinney, and Ovsjanikov are directed to utilizing to generating a structure and provide formatting of the source document elements based on the attributes in connection.

Claims 23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2010/0082709 issued to Masahito Yamamoto (hereinafter as "Yamamoto") in view of U.S Patent Application Publication 2018/0061074 issued to Masaki Yamamichi (hereinafter as "Yamamichi") in view of U.S Patent Application Publication 2015/0033116 issued to McKinney et al. (hereinafter as “McKinney) in further view of U.S Patent Application Publication 2006/0085442 issued to Akihiko Fujiwara (hereinafter as "Fujiwara").

Regarding claim 23, the modification of Yamamoto, Yamamichi, and McKinney teaches claimed invention substantially as claimed, however the modification of Yamamoto, Yamamichi, and McKinney does not explicitly teach determining the object is a title of the document when the location coordinates of the object are centered at the top of the document and a font size of the object is larger than a font size of other objects in the document, wherein the text data of the metadata identifies the object as the title.  

  Fujiwara teaches determining the object is a title of the document when the location coordinates of the object are centered at the top of the document and a font size of the object is larger than a font size of other objects in the document (Fujiwara: [0028]-[0029]; For example, with respect to a region recognized as a character region, it extracts, as metadata, identification information on the type of the region (type=character, etc.), its coordinate information, text information obtained as a result of the optical character recognition (OCR of the character region, and so on…a document exists as image information, the content metadata thereof includes a distinction between a character region, an image region and a diagram region, region coordinates and region areas thereof, individual occupation ratios thereof in the entire image, character color, fonts, character size, character type information, configuration information that is obtained as a result of a layout analysis (region coordinates, region areas and occupation ratios in the entire image, of a region that appears to be a title, a region that appears to be a date, etc.) and so on), wherein 

the text data of the metadata identifies the object as the title (Fujiwara: [0029]; a document exists as image information, the content metadata thereof includes a distinction between a character region, an image region and a diagram region, region coordinates and region areas thereof, individual occupation ratios thereof in the entire image, character color, fonts, character size, character type information, configuration information that is obtained as a result of a layout analysis (region coordinates, region areas and occupation ratios in the entire image, of a region that appears to be a title, a region that appears to be a date, etc.) and so on).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Yamamoto (teaches generating a searchable file from a document by identifying an object within the document and a formatting attribute of the object and generating a document of the searchable file similar to matching attributes) with the teachings of Yamamichi (teaches detecting location coordinates of the object in a visible layer of the document; generating the electronic searchable file from the document by adding the metadata to the document, wherein the metadata is stored at a location in an invisible layer of the document that corresponds to the location coordinates such that the metadata overlaps adjacent to the object in the visible layer of the document) with the teachings of McKinney (teaches the inferred semantic characteristic describes a purpose of the object in the document and comprises an estimation of author-defined semantic characteristic of the object) to further include the teachings of Fujiwara (teaches determining the object is a title of the document when the location coordinates of the object are centered at the top of the document and a font size of the object is larger than a font size of other objects in the document, wherein the text data of the metadata identifies the object as the title). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in improving the search and management in distinguishing the properties within the document (See: Fujiwara: [0008]). In addition, the references (Yamamoto, Yamamichi, McKinney, and Fujiwara) teach features that are directed to analogous art and they are directed to the same field of endeavor as Yamamoto, Yamamichi, McKinney, and Fujiwara are directed to utilizing to generating a structure and provide formatting of the source document elements based on the attributes in connection.

Regarding claim 27, the modification of Yamamoto, Yamamichi, and McKinney teaches claimed invention substantially as claimed, however the modification of Yamamoto, Yamamichi, and McKinney does not explicitly teach 
determine the object is a title of the document when the location coordinates of the object are centered at the top of the document and a font size of the object is larger than a font size of other objects in the document, wherein the text data of the metadata identifies the object as the title.  

Fujiwara teaches determine the object is a title of the document when the location coordinates of the object are centered at the top of the document and a font size of the object is larger than a font size of other objects in the document (Fujiwara: [0028]-[0029]; For example, with respect to a region recognized as a character region, it extracts, as metadata, identification information on the type of the region (type=character, etc.), its coordinate information, text information obtained as a result of the optical character recognition (OCR of the character region, and so on…a document exists as image information, the content metadata thereof includes a distinction between a character region, an image region and a diagram region, region coordinates and region areas thereof, individual occupation ratios thereof in the entire image, character color, fonts, character size, character type information, configuration information that is obtained as a result of a layout analysis (region coordinates, region areas and occupation ratios in the entire image, of a region that appears to be a title, a region that appears to be a date, etc.) and so on), wherein 

the text data of the metadata identifies the object as the title (Fujiwara: [0029]; a document exists as image information, the content metadata thereof includes a distinction between a character region, an image region and a diagram region, region coordinates and region areas thereof, individual occupation ratios thereof in the entire image, character color, fonts, character size, character type information, configuration information that is obtained as a result of a layout analysis (region coordinates, region areas and occupation ratios in the entire image, of a region that appears to be a title, a region that appears to be a date, etc.) and so on).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Yamamoto (teaches generating a searchable file from a document by identifying an object within the document and a formatting attribute of the object and generating a document of the searchable file similar to matching attributes) with the teachings of Yamamichi (teaches detecting location coordinates of the object in a visible layer of the document; generating the electronic searchable file from the document by adding the metadata to the document, wherein the metadata is stored at a location in an invisible layer of the document that corresponds to the location coordinates such that the metadata overlaps adjacent to the object in the visible layer of the document) with the teachings of McKinney (teaches  
the inferred semantic characteristic describes a purpose of the object in the document and comprises an estimation of author-defined semantic characteristic of the object) to further include the teachings of Fujiwara (teaches determining the object is a title of the document when the location coordinates of the object are centered at the top of the document and a font size of the object is larger than a font size of other objects in the document, wherein the text data of the metadata identifies the object as the title). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in improving the search and management in distinguishing the properties within the document (See: Fujiwara: [0008]). In addition, the references (Yamamoto, Yamamichi, McKinney, and Fujiwara) teach features that are directed to analogous art and they are directed to the same field of endeavor as Yamamoto, Yamamichi, McKinney, and Fujiwara are directed to utilizing to generating a structure and provide formatting of the source document elements based on the attributes in connection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S Patent Application Publication 2009/0150359 issued to Yuka Masuyama (hereinafter as “Masuyama”) teaches overlapping objects included in a document when detected and using a search condition to determining the overlapping of the object. 
U.S Patent Application Publication 2009/0292678 issued to Masaki Kawanishi (hereinafter as “Kawanishi”) teaches image processing apparatus in which reduces a data size of a composite file and determining whether the object contains files hidden within another object.

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590. The examiner can normally be reached M-F 10:30 -7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
10/12/2022
/ANDREW N HO/Examiner
Art Unit 2162 


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162